 

 

PURCHASE AND SALE AND ESCROW AGREEMENT







SELLER:




12830 HILLCREST ROAD INVESTORS LP

PURCHASER:

HARTMAN XX LIMITED PARTNERSHIP




PROPERTY:

COMMERCE PLAZA HILLCREST12830 HILLCREST ROADDALLAS, TEXAS

March 12, 2015

















 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------

Term Sheet

Purchaser:

HARTMAN XX LIMITED PARTNERSHIP

Notice Address:

Hartman Income REIT, Inc.

2909 Hillcroft, Ste. 420

Houston, Texas 77057

Attention:  Julian Kwok, Acquisitions Manager

Phone:  (713) 586-2611Fax:  (713) 973-8912




With a copy to:

Hartman Income REIT, Inc.

2909 Hillcroft, Ste. 420

Houston, Texas  77057

Attention: Katherine N. O’Connell, General Counsel

Phone:  (713) 586-2646

Fax:  (713) 465-3132

Seller:

12830 HILLCREST ROAD INVESTORS LP

Notice Address:

c/o UBS Realty Investors LLC10 State House Square, 15th FloorHartford, CT
06103-3604Attention:  General CounselFax:  860-616-9004

With a copy to:

William P. Robertson, DirectorUBS Realty Investors LLC10 State House Square,
15th FloorHartford, CT 06103-3604

Phone:  860-616-9121Fax:  860-616-9006

With a copy to:

Locke Lord LLP2200 Ross Avenue, Suite 2200Dallas, TX 75201-6776Attention:
 Thomas P. Arnold

Phone:  214-740-8656Fax:  214-756-8656

 

 








2



 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------



Escrow Agent:

CHICAGO TITLE INSURANCE COMPANY

2828 Routh Street, Suite 800

Dallas, TX 75201Attention: Ellen Schwab

Phone:  214-965-1670Fax:  214-965-1629

Property:

Commerce Plaza Hillcrest12830 Hillcrest RoadDallas, Texas

Purchase Price:

$11,400,000.00

Deposit:

$250,000.00

Approval Date:

The date that is thirty (30) days after the Notice of Approval (as defined in
Section 11.17).

Closing Date:

The date that is fifteen (15) days after the Approval Date.














3

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




PURCHASE AND SALE AND ESCROW AGREEMENT

THIS PURCHASE AND SALE AND ESCROW AGREEMENT (this “Agreement”) dated as of the
12th day of March, 2015, is made by and between 12830 HILLCREST ROAD INVESTORS
LP, a Delaware limited partnership (“Seller”), with an office at 10 State House
Square, 15th Floor, Hartford, Connecticut 06103-3604, and HARTMAN XX LIMITED
PARTNERSHIP, a Texas limited partnership (“Purchaser”), with an office at 2909
Hillcroft, Ste. 420, Houston, Texas 77057.

R E C I T A L S :

Seller desires to sell certain improved real property commonly known as Commerce
Plaza Hillcrest located at 12830 Hillcrest Road, Dallas, Texas, along with
certain related personal and intangible property, and Purchaser desires to
purchase such real, personal and intangible property.

A G R E E M E N T S :

NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

1. The Property.

1.1. Description.  Subject to the terms and conditions set forth in this
Agreement, and for the consideration herein set forth, Seller agrees to sell and
transfer, and Purchaser agrees to purchase and acquire, all of Seller’s right,
title, and interest in and to the following (collectively, the “Property”):

1.1.1. Certain real property (the “Land”) located in Dallas, Dallas County,
Texas, and more specifically described in Exhibit 1.1.1 attached hereto; save
and except any and all of Seller’s right, title and interest of any nature
whatsoever in and to all of the oil, gas, minerals, royalties, bonuses,
overriding royalties, production payments, and any and all other oil, gas and
mineral interests of whatever nature or character arising therefrom or ancillary
thereto, in, under and/or that may be produced from the Land, together with all
privileges appertaining thereto; provided that such reservation shall be subject
to a waiver by Seller of all rights to enter upon and use the surface of the
Land for the exploration, production, marketing or development of such oil, gas
and other mineral interests, all as more fully set forth in the special warranty
deed, in the form attached hereto as Exhibit 9.3.1, to be delivered by Seller to
Purchaser at Closing.

1.1.2. All improvements located on the Land, including, but not limited to,
three 2-story office buildings located at 12830 Hillcrest Road, Dallas, Texas
and commonly known as the “Commerce Plaza Hillcrest,” (the “Building”),








--------------------------------------------------------------------------------




and all other structures, parking areas, systems, fixtures, and utilities
associated with, and utilized by Seller in the ownership and operation of the
Building (all such improvements, together with the Building, being referred to
herein collectively as the “Improvements”);

1.1.3. All furniture, artwork, personal property, machinery, appliances, tools,
building materials, hardware, carpeting, apparatus, and equipment currently used
in the operation, repair and maintenance of the Land and Improvements and
situated thereon (collectively, the “Personal Property”), generally described on
Exhibit 1.1.3 attached hereto, but expressly excluding all furniture, artwork,
personal property, equipment, fixtures, appliances, machinery, tools, building
materials, apparatus and all other personal property owned by tenants of the
Building, Seller’s Manager (as hereinafter defined), public or private utilities
or contractors working at the Property, except, in each of the foregoing cases,
to the extent of any reversionary or other interest of Seller therein.  The
Personal Property to be conveyed is subject to depletions, replacements and
additions in the ordinary course of business and contractual and legal transfer
and use restrictions;

1.1.4. All rights, easements, hereditaments, interests, and appurtenances
belonging to or inuring to the benefit of Seller and pertaining to the Land, if
any, including any development and water rights owned by or leased to Seller, if
any, but expressly excluding mineral rights as provided in Section 1.1.1;

1.1.5. Any street or road abutting the Land to the center lines thereof;

1.1.6. The leases and occupancy agreements, as amended, prior to the date
hereof, including those in effect on the date of this Agreement which are
identified on the Schedule of Leases attached hereto as Exhibit 1.1.6, and any
New Leases entered into pursuant to Section 4.4, which as of the Closing Date
(as hereinafter defined) affect all or any portion of the Land or Improvements
(collectively, the “Leases”), and any security and other deposits and prepaid
rent actually held by Seller as of the Closing (as hereinafter defined) with
respect to any such Leases;

1.1.7. Subject to Section 3.3, all assignable contracts and agreements
(collectively, the “Contracts”) relating to the operation, repair or maintenance
of the Land, Improvements or Personal Property the terms of which extend beyond
midnight of the day preceding the Date of Closing (as hereinafter defined);

1.1.8. To the extent assignable without the consent of third parties and/or the
payment of compensation, all trademarks, trade names (including any rights of
Seller in the name Commerce Plaza Hillcrest, it being understood that Seller has
not registered any property rights in such name), domain names,








--------------------------------------------------------------------------------




permits, approvals, entitlements and other intangible property (including the
telephone number for the Property) owned by Seller, if any, and used solely in
connection with the Property, including, without limitation, all of Seller’s
right, title and interest in any and all transferable, unexpired warranties and
guaranties (collectively, the “Intangible Personal Property”), it being
expressly understood and agreed that in connection with the assignment of any
transferable warranties and guaranties, Seller shall cooperate with Purchaser in
facilitating such an assignment, but shall not be obligated to pay any fee or
compensation or incur any obligation or liability in connection with such an
assignment; and

1.1.9. All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
held by the Seller in respect of the Land or Improvements (collectively, the
“Approvals”).

1.2. Purchase Price.  The total purchase price to be paid for the Property
(“Purchase Price”) is ELEVEN MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS
($11,400,000.00) U.S.

1.3. Payment.  Payment of the Purchase Price is to be made in cash as follows:

1.3.1. (a)

Purchaser shall make an earnest money deposit of TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($250,000.00) U.S. (the “  Deposit”) (cash) within two (2)
business days of the execution of this Agreement by Seller and Purchaser.

(b)

The Deposit will be placed and held in escrow by Chicago Title Insurance Company
at 2828 Routh Street, Suite 800, Dallas, Texas 75201, Attention: Ellen Schwab
(“Title Company” and “Escrow Agent”) in a fully FDIC-insured account or accounts
using Purchaser’s tax identification number at a mutually acceptable banking
institution located in the State of Texas, and such account or accounts shall
have no penalty for withdrawal.  Any interest earned and accrued on the Deposit
shall be considered as part of the Deposit.  Except as otherwise provided in
this Agreement, the Deposit shall be applied to the Purchase Price at Closing.
 The Deposit shall be paid by wire transfer of immediately available federal
funds.  The failure by Purchaser to deposit with Escrow Agent any portion of the
earnest money Deposit within the time-frame for doing so shall at the option of
Seller exercised by written notice to Purchaser and without right of cure by
Purchaser result in the immediate, automatic cancellation and termination of
this Agreement.  By its execution hereof, Title Company acknowledges the receipt
of the Deposit and its agreement to hold and apply the Deposit in accordance
with this Agreement.

(d) Neither Purchaser nor Seller shall incur any liability to the other in
connection with the selection of the Title Company or the surveyor, if








3

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




any, retained in connection with the transaction contemplated by this Agreement
or in connection with the loss by Title Company of the Deposit or any other
amounts deposited by either party in to escrow.

1.3.2. At Closing, the Purchaser shall pay Seller the Purchase Price, inclusive
of the Deposit and subject to adjustments and pro rations as expressly provided
herein, to a bank account designated by Seller via wire transfer or other form
of immediately available funds.

1.3.3. In addition to being an all cash transaction, Purchaser’s obligation to
purchase the Property is not contingent upon Purchaser’s ability to obtain
financing for the purchase of the Property.

1.4. Independent Consideration.  ONE HUNDRED AND NO/100 DOLLARS ($100) of the
Deposit (the “Independent Consideration”) is deemed by Seller and Purchaser to
be bargained for and agreed to consideration for Seller's grant to Purchaser of
Purchaser's right to purchase the Property pursuant to the terms hereof and
Seller's execution, delivery and performance of this Agreement.  The Independent
Contract Consideration is independent of any other consideration or payment
provided in this Agreement, is non-refundable under any circumstances, and shall
be retained by Seller notwithstanding any other provisions of this Agreement in
consideration of the rights and options granted by Seller under this Agreement,
but shall be applied to the Purchase Price if Closing occurs hereunder.

1.5. Closing.  Payment of the Purchase Price and closing hereunder (the
“Closing”) will take place pursuant to a deed and money escrow closing on or
before the Closing Date, at the offices of the Title Company at 2:00 p.m. Dallas
time or at such other time and place as may be agreed upon in writing by Seller
and Purchaser (the aforesaid date, or such other date as may be agreed upon by
the parties, being referred to in this Agreement as the “Closing Date” or the
“Date of Closing”).  The parties agree that Closing can occur by delivery of the
closing documents and the Purchase Price to the Title Company pursuant to
written instruction letters and that the parties do not have to physically
attend the Closing.  The Closing Date is of extreme importance to Seller as the
Purchase Price is needed by Seller on the Closing Date in order to satisfy
certain obligations of Seller, and Purchaser’s covenant to close the transaction
contemplated by this Agreement on the Closing Date constitutes a material
inducement to the entry by Seller into this Agreement.  Purchaser may extend the
Closing Date up to fifteen (15) days by delivering the following at least five
(5) business days prior to the Closing Date:  (i) a written notice to Seller
informing Seller of Purchaser’s election to extend the Closing Date and
specifying the extended Closing Date and (ii) a wire transfer of immediately
available funds to the Title Company in the amount of TWO HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($250,000.00) (the “Extended Closing Deposit”), which
Extended Closing Deposit together with the interest or other income accrued
thereon shall become a part of the Deposit.

1.6.








--------------------------------------------------------------------------------




Agreement to Convey.  Seller shall convey, and Purchaser shall accept, title to
the Land and Improvements by special warranty deed and title to the Personal
Property, by bill of sale, without warranty as to the title or the condition of
such personalty.

2. “As Is” Purchase.

2.1. No Reliance by Purchaser.

(a) As a material inducement for Seller entering into this Agreement, Purchaser
expressly acknowledges and agrees that the Property is being sold, and Purchaser
is acquiring the Property, in its present condition and state of repair.
 Purchaser shall accept the Property in an “AS IS” “WHERE IS” condition and
“WITH ALL FAULTS” as of the effective date of this Agreement and as of the
Closing.

(b) Seller (i) has informed Purchaser that (i) the Improvements are in excess of
forty (40) years in age and the Property was not developed or constructed by
Seller or any affiliate, agent or contractor of Seller; and (ii) Seller has
delegated the day-to-day management of the Property to an unaffiliated third
party property management company (the “Manager”).

(c) Purchaser understands and expressly acknowledges that unknown liabilities,
conditions and defects may exist with respect to the Property, that Purchaser
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between the parties with the knowledge of the possibility of liabilities,
shall be given in exchange for a full accord and satisfaction and discharge of
Seller of all such liabilities.

(d) Purchaser shall not rely on any warranties, promises, understandings or
representations, express or implied, of Seller, any Seller Party (as defined
below) or any agent, contractor or employee of Seller or a Seller Party relating
to the Property, the physical condition, development potential, operation, or
income generated by the Property or any other matter or things affected by or
related to the Property, except as may be expressly contained in this Agreement
or the closing documents identified herein, and no such representation or
warranty shall be implied with respect to the Property.  Without limiting the
generality of the foregoing disclaimer of representations and warranties, except
as may be expressly contained in this Agreement or the closing documents
identified herein, Seller specifically disclaims any warranties or
representations of any kind or character, express or implied, with respect to
(i) matters of title, (ii) environmental matters relating to the Property or any
portion thereof, including, without limitation, the presence of Hazardous
Materials, including asbestos, or any mold or harmful or toxic materials in, on,
under or in the vicinity of the Property, (iii) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs,








5

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




limitations regarding the withdrawal of water, and geologic faults and the
resulting damage of past and/or future faulting, (iv) whether, and the extent to
which the Property or any portion thereof is affected by any stream (surface or
underground), body of water, wetlands, flood prone area, flood plain, floodway
or special flood hazard, (v) drainage, (vi) soil conditions, including the
existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (vii) the presence of endangered species or any environmentally
sensitive or protected areas, (viii) zoning or building entitlements to which
the Property or any portion thereof may be subject, (ix) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electric, (x) usages of adjoining Property, (xi) access
to the Property or any portion thereof, (xii) the Property’s compliance with any
site plans or other plans and specifications, or the size, location, age, use,
design, quality, description, suitability, structural integrity or soundness,
state of repair, water-tightness, operation, habitability, quality of
construction or physical condition of the Property or any portion thereof
including, without limitation, the plumbing, sewer, heating, ventilating, air
conditioning and electrical systems, roofing, windows, balconies, walls, floors
and foundations, (xiii) the value or financial condition of the Property, or any
income, expenses, charges, rights or claims on or affecting or pertaining to the
Property or any part thereof, or title to the Property or any liens,
encumbrances or other matters of record with respect to the Property or that
could be discerned by a visual inspection of the Property, (xiv) the condition
or use of the Property or compliance of the Property with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire, parking or zoning ordinances, codes or other similar laws,
including without limitation the Americans with Disabilities Act, (xv) the
existence or nonexistence of underground storage tanks, surface impoundments, or
landfills, (xvi) the merchantability of the Property or fitness of the Property
for any particular purpose, (xvii) the truth, accuracy or completeness of the
Property Documents (except for the representations expressly stated in Section
5.1), (xviii) tax consequences, or (xix) any other matter or thing with respect
to the Property.  A “Seller Party” is defined as the member of Seller, the
Manager, UBS Realty Investors LLC (“UBS Realty”) (Seller’s advisor), and their
respective officers, members, partner(s), employees, and agents.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property, including, without limitation, the
following, to the extent that the same exist and are in the Seller’s possession:
licenses, permits and approvals; copies of correspondence with tenants;
materials and booklets, if any, used in connection with the marketing of the
Property for lease; and the “as-built” plans and specifications and all other
available drawings, plans and specifications which relate or pertain to the
Property.

0.0.1.








--------------------------------------------------------------------------------




Purchaser shall, prior to the expiration of the Due Diligence Period, fully
inspect and investigate the Property and matters relevant to the Property and
shall make all inquiries, inspections, tests, audits, studies and analyses that
it deems necessary or desirable in connection with the Property (subject to the
provisions of Section 3.1 of this Agreement) and approve or disapprove in its
sole discretion the results of its investigations and inspections (including
engineering, structural or other tests with respect to the condition of the
Property). Purchaser shall rely solely upon the results of Purchaser’s own
inspections and judgment and other information obtained or otherwise available
to Purchaser, rather than any information of Seller, when determining whether to
purchase the Property.  Seller is under no duty to make affirmative disclosures
or inquiry regarding any matter which may or may not be known to Seller or any
Seller Party, and Purchaser, for itself and for its successors and assigns,
hereby specifically waives and releases Seller and each Seller Party from any
such duty that otherwise might exist.

0.0.1. Purchaser hereby waives and releases Seller, and each Seller Party, from
any and all present or future claims, demands, causes of actions, losses,
damages, including, without limitation, exemplary, punitive, indirect or
consequential, special or other damages, liabilities, costs and expenses
(including attorney’s fees whether suit is initiated or not) whether known or
unknown, liquidated or contingent (hereinafter collectively called the “Claims”)
arising from or relating to Property, including, without limitation, any of the
matters set forth in this Section 2, as well as (i) any defects, errors or
omissions in the design, construction, repair, or maintenance of the Property,
or (ii) any environmental and other physical conditions affecting the Property
WHETHER THE SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE.  The release set forth
in this Section specifically includes, without limitation, any Claims arising in
connection with the presence or alleged presence of asbestos or harmful or toxic
substances in, on, under or about the Property including, without limitation,
any claims under or on account of (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as the same may have been amended or may
be amended from time to time and similar state statutes and any regulations
promulgated thereunder; (ii) any other federal, state or local law, ordinance,
rule or regulation, now or hereafter in effect, that deals with or otherwise in
any manner relates to, environmental matters of any kind; or (iii) this
Agreement or the common law.  The release set forth in this Section specifically
includes, without limitation, any claims under the Americans with Disabilities
Act of 1990 or similar state or local laws, as any of those laws may be amended
from time to time and any regulations, orders, rules of procedure or guidelines
promulgated in connection with such laws, regardless of whether they were in
existence on the date of this Agreement.  Purchaser acknowledges that Purchaser
has been represented by independent legal counsel of Purchaser’s selection and
Purchaser is granting this release of its own volition and after consultation
with Purchaser’s counsel.  The waiver and release of claims by Purchaser in








7

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




this Section does not obligate Purchaser to indemnify Seller or any Seller Party
against any such claims brought by third parties.

INITIALS:  PURCHASER: ______________

0.1. Merger and Survival.  All understandings and agreements heretofore made
between the parties or their respective agents or representatives are merged in
this Agreement and the Exhibits hereto annexed, which alone fully and completely
express their agreement, and this Agreement has been entered into after full
investigation, or with the Purchaser satisfied with the opportunity afforded for
investigation, neither party relying upon any statement or representation by the
other unless such statement or representation is specifically embodied in this
Agreement or the Exhibits annexed hereto.  All the terms and provisions of
Sections 2.1 and 2.2 shall survive Closing or any termination of this Agreement.

0.2. Due Diligence.

(a) Purchaser shall have until the Approval Date (as defined in Section 3.5
below) to conduct its due diligence investigation with respect to the Property.
 Seller shall make available to Purchaser and its employees, representatives,
counsel and consultants access to the Property during normal business hours and
to documents, materials, reports, books, records and files relating to the
Property (except for the Excluded Items, as defined below) in Seller’s
possession.

Notwithstanding anything to the contrary contained in this Agreement, Seller
shall have no obligation to make available to Purchaser any of the following
items (the “Excluded Items”):  (i) Seller’s financial analyses or projections,
Investment Committee information, including Seller’s pre-acquisition due
diligence materials, acquisition files on the Property and the book value of the
Property; (ii) material which is subject to attorney client privilege or which
is attorney work product; (iii) market valuations, appraisals, insurance
policies, any engineering, or inspection reports or proposals or bids for
repairs to the Property or any portion thereof or any current operating budgets
for the Property; (iv) financials of Seller or any affiliate of Seller; (v)
material which Seller is legally required not to disclose; or (vi) any of
Seller’s entity-related instruments, files or correspondence, including tax
returns.  Seller shall also allow Purchaser and Purchaser’s representatives to
make copies at the property management office for the Property of such items as
Purchaser reasonably requests (except for the Excluded Items), at Purchaser’s
sole cost and expense.

(b) Prior to the Approval Date, and subject to Section 3.1, below, Purchaser
shall make an on-site inspection of the Property and otherwise investigate the
Property to Purchaser’s complete satisfaction.

(c) “Due Diligence Period” means the period commencing on the date of this
Agreement and ending on the Approval Date.

(d)








--------------------------------------------------------------------------------




At the sole discretion of Seller, Purchaser may be required to observe safety
precautions which exceed those required by law.  Purchaser shall not contact any
governmental authority having jurisdiction over the Property without Seller’s
prior written consent except (i) to contact the local fire marshal for the sole
purpose of ascertaining whether or not there are any open violations at the
Property, but in no event will the Purchaser request or schedule any inspections
of any portion of the Property by the fire marshal or any other governmental
authority or (ii) as provided in Section 11.25.  Purchaser shall observe all
appropriate safety precautions in conducting any inspection(s) of the Property.

1. Inspections and Approvals.

1.1. Inspections.

1.1.1. Subject to the rights of tenants at the Property, Seller shall allow
Purchaser or Purchaser’s agents or representatives reasonable access to the
Property (during normal business hours) for purposes of non-intrusive physical
or environmental inspection of the Property and review of the Leases, expenses
and other matters.  Upon written request of Seller, Purchaser shall deliver to
Seller copies of any physical or environmental tests conducted by Purchaser with
respect to the Property.  PURCHASER SHALL NOT CONDUCT OR ALLOW ANY PHYSICALLY
INTRUSIVE TESTING OF, ON OR UNDER THE PROPERTY WITHOUT FIRST OBTAINING SELLER’S
WRITTEN CONSENT AS TO THE TIMING AND SCOPE OF WORK TO BE PERFORMED AND, UPON
REQUEST OF SELLER, ENTERING INTO AN ACCESS AND INSPECTION AGREEMENT IN A FORM
ACCEPTABLE TO SELLER AND PURCHASER.  PURCHASER’S BREACH OF THE FOREGOING
PROHIBITION SHALL ENTITLE SELLER, AT ITS OPTION, IMMEDIATELY AND WITHOUT ANY
CURE PERIOD, TO DECLARE THIS AGREEMENT TO BE TERMINATED AND TO RETAIN SUCH
PORTION OR ALL OF THE DEPOSIT AS IN SELLER’S DISCRETION IS NECESSARY TO
COMPENSATE SELLER FOR ITS ACTUAL DAMAGES.  For purposes of this Agreement,
“physically intrusive testing” shall mean testing that involves borings (such as
the taking of soil samples and/or a “Phase II” environmental study), corings
(such as the taking of roof or wall samples), or any taking of physical samples
or penetration of the surface of the Land, the Improvements or Personal Property
comprising the Property.

1.1.2. When making any physical or environmental inspection(s) of the Property,
Purchaser shall carry the insurance coverages set out on Exhibit 3.1.2 attached
hereto, and, upon request of Seller, shall provide Seller with written evidence
of same.  Purchaser and its agents shall not interfere with the business
activity of Manager, tenants, tenants’ customers or employees, or any persons
occupying or providing goods or services at the Property, shall not reveal to
any third party other than the “Purchaser Parties” (as defined in Section 3.6)
and persons approved by Seller the results of its inspections (except








9

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




as may be required by law).  Purchaser shall not damage the Property and shall
immediately restore the Property and remove anything placed on the Property in
connection with its inspection(s).

Purchaser shall give Seller two (2) business days prior notice of its intention
to conduct any inspection(s) or tenant interviews, and Seller reserves the right
to have a representative present.  Purchaser shall provide Seller with a copy of
any inspection report promptly upon Seller’s written request, which obligation
shall survive Closing or any termination of this Agreement.  Purchaser shall
indemnify, defend, and hold Seller and any Seller Party free and harmless from
any loss, injury, damage, claim, lien, cost or expense, including attorney’s
fees and costs, arising out of a breach of the foregoing by Purchaser in
connection with the inspection of the Property, or otherwise from the exercise
by Purchaser or its agents or representatives of the right of access under this
Section 3.1.2. (collectively, the “Purchaser’s Indemnity Obligations”), which
agreement shall survive Closing or termination of this Agreement for a period of
six (6) months.  Any inspections shall be at Purchaser’s expense.  

Except for any express warranties and representations that may be set forth in
this Agreement, Seller makes no representations or warranties as to the truth,
accuracy or completeness of any materials, reports, data or other information
supplied to Purchaser by Seller or a Seller Party or any of their respective
agents, employees or contractors in connection with Purchaser’s inspection of
the Property (e.g., that such materials are current, complete, accurate or the
final version thereof, or that all such materials are in Seller’s possession).
 It is the parties’ express understanding and agreement that such materials are
provided only for Purchaser’s convenience in making its own examination and
determination prior to the Approval Date (as hereinafter defined) as to whether
it wishes to purchase the Property, and, in doing so, Purchaser shall rely
exclusively on its own independent investigation and evaluation of every aspect
of the Property and not on any materials supplied by Seller or a Seller Party or
any of their respective agents, employees or contractors.  Purchaser expressly
disclaims any intent to rely on any such materials provided to it by Seller or a
Seller Party or any of their respective agents, employees or contractors in
connection with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.  Purchaser further acknowledges
and agrees that such materials were provided on the express condition that
Purchaser shall make an independent verification of the accuracy of such
information.  The terms and provisions of this Section 3.1.2 shall survive the
Closing or any termination of this Agreement.

1.1.3. Except to the extent required by any applicable statute, law, regulation
or governmental authority, in its capacity as a contract purchaser (i.e., not an
owner), and after five (5) business days written notice to Seller, neither
Purchaser nor Purchaser’s Representatives shall report the results of
Purchaser’s inspections or investigations to any governmental or
quasi-governmental authority under any circumstances without obtaining Seller’s








--------------------------------------------------------------------------------




express written consent, which consent may be withheld in Seller’s sole
discretion.

1.2. Title and Survey.  Prior to or contemporaneously with execution of this
Agreement, Seller has delivered or caused to be delivered to Purchaser, and
Purchaser acknowledges receipt of, (i) a preliminary title report or a
commitment for a Texas Land Title Association Form T-1 owner’s policy of title
insurance insuring fee title to the Property, together with copies of all items
shown as exceptions to title therein, issued by the Title Company under GF No.
4712006352, dated having an effective date of November 9, 2014 (the “Title
Commitment”), and (ii) a copy of Seller’s existing survey of the Land (the
“Survey”).  Purchaser shall have until five (5) business days prior to the
Approval Date to provide written notice to Seller of any matters shown by the
Title Commitment or Survey which are not satisfactory to Purchaser, which notice
(“Title Notice”) shall specify the reason such matter(s) are not satisfactory
and the curative steps necessary to remove the basis for Purchaser’s
disapproval, provided, however, that (i) the standard printed exceptions on a
Texas Land Title Association Form T-1 Owner’s Policy of Title Insurance and
non-delinquent liens for general and special real estate taxes and installment
payments of special assessments, the current zoning of the Property, including
all permits, waivers and stipulations, and the interest of any tenant occupying
space at the Property, as a tenant only, and matters arising out of any act of
Purchaser or Purchaser’s representatives shall be “Permitted Encumbrances”, and
(ii) Seller shall be obligated to satisfy and/or cause to be released deeds of
trust, mortgages, or other loan documents for existing indebtedness secured by
the Property, and to remove any exceptions caused by Seller’s voluntary acts
after the end of the Due Diligence Period and not approved by Purchaser.
 “Permitted Encumbrances” shall not include any mechanic’s lien or any monetary
lien, except for taxes and special assessments not yet due and payable, or any
deeds of trust, mortgages, or other loan documents secured by the Property,
which Purchaser has agreed to assume.

Notwithstanding (subject to) the above, after a Title Notice is provided to
Seller, the parties shall then have until on or before the Approval Date (as
defined below) or such later date as may be mutually acceptable, to make such
arrangements or take such steps as they may mutually agree upon, if any, to
satisfy Purchaser’s objection(s).  Seller shall have no obligation to expend or
agree to expend any funds, to undertake or agree to undertake any obligations or
otherwise to cure or agree to cure any title or survey objections, other than to
remove deeds of trust, mortgages, or other loan documents secured by the
Property. Seller shall have no obligation (i) to cure a title objection unless
required under the second-to-last sentence of the preceding paragraph, or (ii)
to proceed to Closing without curing such title objection, unless Seller
expressly undertakes such an obligation by a written notice to or written
agreement with Purchaser given or entered into on or prior to the Approval Date
and which recites that it is in response to a Title Notice or unless Purchaser
waives such objection.  Except for those matters which Seller is obligated to
remove pursuant to (ii) above, Purchaser’s sole right with respect to any Title
Commitment or Survey matter to which it objects in a Title Notice given in a
timely manner shall be to elect on or before the Approval Date to terminate this
Agreement pursuant to Section 3.5 hereof (unless such matter is a matter which
Seller is obligated to correct under the second to last sentence of the
preceding








11

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




paragraph).  All matters shown in the Title Commitment and/or Survey with
respect to which Purchaser fails to give a Title Notice on or before the last
date for so doing, or with respect to which a timely Title Notice is given but
Seller has not undertaken an express obligation to cure as provided above, shall
be deemed to be approved by Purchaser as “Permitted Encumbrances”, subject,
however, to Purchaser’s termination right provided in Section 3.5 hereof.
 Permitted Encumbrances shall specifically include any items recorded against
the Property as a result of the actions of Purchaser, including, without
limitation, any financing-related instruments.

Subject to Section 4.5 of this Agreement, Seller shall not, after the date of
this Agreement, by voluntary act, intentionally create any new easements, liens,
deeds of trust, mortgages, covenants, restrictions, agreements or any other
encumbrances to title to all or any portion of the Property without the prior
written consent of Purchaser.

1.2.1. At or prior to the end of the Due Diligence Period, Purchaser shall
obtain from Title Company a current commitment for the owner’s title insurance
policy to be issued at Closing, such commitment to insure the gap from the
period title was last examined to the date of recording of the deed (the “Title
Policy”).  If Purchaser elects to secure an extended coverage owner’s
policy(ies) of title insurance, Purchaser shall satisfy, at its cost, Title
Company’s requirements therefor and pay the increase in premium for such
coverage.  Purchaser shall also be solely responsible for the cost of any
endorsements to any title insurance policy that Purchaser or its lender may
require.

1.2.2. Seller shall pay for any endorsement(s) to the Title Policy if such
endorsement(s) are issued in connection with an election by Seller to insure
over a title matter as to which Title Notice has been given by Purchaser
pursuant to Section 3.2.  Seller shall not pay or be responsible to secure any
endorsements that may be requested by Purchaser, such as a Form T-19.1
Restrictions, Encroachments and Minerals Endorsement or patent, contiguity,
separate tax parcels, access, or zoning endorsements, all of which shall be
Purchaser’s sole cost and expense if Purchaser elects to secure such
endorsements, provided, however, that Seller shall not be obligated to provide
to Title Company any owner’s affidavit, indemnity, certifications, covenants,
obligations or liabilities beyond those that Seller is providing to Purchaser
under this Agreement or which go beyond that required for the issuance by Title
Company of a standard owner’s policy of title insurance.  

1.2.3. Neither Purchaser nor Seller shall incur any liability to the other in
connection with the selection of the Title Company or the surveyor retained in
connection with the transaction contemplated by this Agreement or in connection
with the loss by Title Company of the Deposit or any other amounts deposited by
either party into the escrow.

1.3. Contracts.  On or before the Approval Date, Purchaser shall notify Seller
in writing if it elects not to assume at Closing any of the Contracts which are
identified on Exhibit 3.3 (the “Contracts”) attached hereto.  If Purchaser does
not








--------------------------------------------------------------------------------




exercise its right to terminate this Agreement on or before the Approval Date,
Seller shall give notice of termination of such disapproved Contract(s) as of
the Closing Date; provided that, if under the disapproved Contract(s) Seller has
no right to terminate same on or prior to Closing, or if a termination fee or
charge is due thereunder as a result of such termination, Purchaser shall (i)
assume at Closing all obligations thereunder from the Date of Closing until the
expiration dates of such Contracts or (ii) reimburse Seller for the payment of
the termination-related fee or charge, as applicable.

Unless Purchaser gives written notice (the “Contract Notice”) to Seller not
later than the Approval Date that it disapproves any of the Contracts, Purchaser
will be deemed to have approved same, and such Contracts will be assigned by
Seller and assumed by Purchaser at Closing.

1.4. Tenant Estoppels.  During the Due Diligence Period, Seller shall obtain and
deliver to Purchaser tenant estoppel certificates from (a) all tenants occupying
more than 5,000 rentable square feet of space at the Property and (b) tenants
occupying sixty-five percent (65%) of the remaining rentable square feet of
space at the Property in substantially the form provided for in such Leases or
in substantially the form attached hereto as Exhibit 3.4 (the “Tenant Estoppel
Certificates”).  Seller shall use commercially reasonable efforts to obtain the
Tenant Estoppel Certificates in substantially the form provided for in such
Leases or in the form attached hereto.  If, by the expiration of the Due
Diligence Period, Seller is unable to satisfy the requirements of this Section,
Seller shall deliver to Purchaser written notice thereof, and Purchaser shall
have the right to either (i) waive the requirements contained herein and proceed
to close this transaction upon the terms and conditions of this Agreement, or
(ii) terminate this Agreement.

1.5. Purchaser’s Right to Terminate.  If, for any reason whatsoever, or for no
reason, Purchaser determines that the Property is not suitable for its purposes,
Purchaser shall have the right to terminate its obligation to purchase the
Property by giving Seller written notice (the “Termination Notice”) on or before
5:00 p.m. Dallas time on the Approval Date specified in the Term Sheet of this
Agreement (the “Approval Date”).  If the Termination Notice is timely given, the
Title Company shall promptly return the Deposit (less the Independent
Consideration) to Purchaser, and neither party shall have any further liability
hereunder except for Purchaser’s obligations set forth in Sections 3.1.2 and 3.6
hereof and in this Section.  Time is agreed to be strictly of the essence with
respect to the giving of the Termination Notice.  No termination by Purchaser
shall relieve Purchaser of liability for any prior breach of, or default under,
this Agreement or shall entitle Purchaser to a return of the Deposit if it would
otherwise be payable to Seller.

1.6. Confidentiality.  Unless Seller specifically and expressly otherwise agrees
in writing, all information regarding the Property made available to Purchaser
by Seller or Seller’s agents or representatives (the “Proprietary Information”)
is confidential (except to the extent such information is already in the public
domain) and shall not be disclosed, except as may be required by law, to any
other person except those due diligence professionals or entities assisting
Purchaser with the transaction, or








13

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Purchaser’s lender, if any (collectively, the “Purchaser Parties”), and then
only upon Purchaser making such person aware of the confidentiality restriction
and procuring such person’s agreement to be bound thereby.  If the purchase and
sale contemplated hereby fails to close for any reason whatsoever, Purchaser
shall return to Seller, or cause to be returned to Seller, all Proprietary
Information.  Unless the transaction contemplated by this Agreement is
consummated, Purchaser shall not use or allow to be used any Proprietary
Information for any purpose other than to determine whether to proceed with the
contemplated purchase, or if same is consummated, in connection with the
operation of the Property post-Closing.  The foregoing shall not be deemed to
prevent Purchaser from complying with laws, rules, regulations and court orders,
including, without limitation, rules of the Securities and Exchange Commission
and governmental regulatory, disclosure, tax and reporting requirements, which
may require disclosure of Proprietary Information otherwise required to be kept
confidential pursuant to this Section 3.6, but only to the extent such
disclosure is required by any of the foregoing.  Notwithstanding any other term
of this Agreement, the provisions of this Section 3.6 shall survive Closing and
any termination of this Agreement.

Notwithstanding the foregoing, it shall not be a breach of this Agreement to
disclose such Proprietary Information to a person who already knows such
information.

2. Prior to Closing.  

Until Closing, Seller or Seller’s agent shall:

2.1. Insurance.  Keep the Property insured against fire and other hazards
covered by extended coverage endorsement and commercial public liability
insurance against claims for bodily injury, death and property damage occurring
in, on or about the Property.

2.2. Operation.  Subject to the Leases, operate and maintain the Property in a
businesslike manner and substantially in accordance with Seller’s past practices
with respect to the Property, and make any and all repairs and replacements
reasonably required to deliver the Property to Purchaser at Closing in its
present condition, normal wear and tear excepted, provided that (i) Seller shall
have no obligation to make extra ordinary capital expenditures or expenditures
outside Seller’s normal course of business and (ii) in the event of any loss or
damage to the Property as described in Section 7, Seller shall repair the
Property only if Seller is obligated to do so under the Leases and if Seller so
elects and then only to the extent of available insurance proceeds. Purchaser
shall not contact, deal with, or negotiate with tenants, subtenants or
prospective tenants or subtenants, of the Property without prior written consent
of Seller and shall notify Seller promptly if any tenant, or prospective tenant,
contacts Purchaser.  In the event of any loss or damage to the Property as
described in Section 7, Section 7 shall control.

2.3. New Contracts.  Enter into only those third party contracts which are
necessary to carry out its obligations under Section 4.2 and, provided such
terms are available on a commercially reasonable basis, which shall be
cancelable on no








--------------------------------------------------------------------------------




more than thirty (30) days written notice.  If, after the Approval Date, Seller
enters into any such contract, it shall promptly provide written notice thereof
to Purchaser, together with a copy of such Contract, and unless Purchaser,
within five (5) days after receipt of such notice, notifies Seller in writing of
its intention not to assume such contract, it shall be treated as a contract
approved by Purchaser.

2.4. New Leases.  Continue its present rental program and efforts at the
Property to rent vacant space and renew expiring leases, provided that (i) after
the Approval Date, Seller shall not execute any new or renewal leases (a “New
Lease”) or amend, terminate or accept the surrender of any existing tenancies or
approve any subleases or lease assignments without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, except that the Seller is authorized to accept the termination of
Leases at the end of their existing terms, and (ii) in the event that any Leases
are identified on Exhibit 4.4 hereto, or that Seller executes any New Lease
after the date of this Agreement, and in either event such Lease or New Lease
requires the construction of tenant fixtures or improvements and/or the payment
of leasing or brokerage commission(s) at the expense of the landlord, Purchaser,
by electing to proceed with the purchase notwithstanding its termination right
pursuant to Section 3.5, or by approving such Leases if executed after the
Approval Date, agrees to assume the obligation to pay and/or at Closing to
reimburse Seller for the paid portion of the cost of such improvements and
leasing or brokerage commission(s) and any other costs associated with such
Leases, unless Seller and Purchaser expressly agree in writing that Seller shall
be responsible for any such costs.  Failure of Purchaser to consent or expressly
withhold its consent stating with specificity the basis of its objection within
forty-eight (48) hours after written request for such consent shall be deemed to
constitute consent.  Seller agrees to provide Purchaser with a copy of any New
Lease or any Lease amendment within three (3) business days of execution of
same.

2.5. New Liens.  Not, on or after the Approval Date, create any new encumbrance
or lien affecting the Property other than liens and encumbrances (i) that can be
discharged prior to Closing, and (ii) that in fact are discharged prior to or at
the Closing.

2.6. Copies of Written Notices.

Seller shall, from and after the date hereof, promptly provide Purchaser with
copies of all written notices received by Seller after the date hereof which
assert any material breach of Leases, agreements, laws, covenants or permits
applicable to the Property.

2.7. Lease Terminations; Defaults.  Nothing herein shall in any way affect or
restrict the right of Seller to seek to enforce its rights under any Lease, but
the taking of any actions or the exercise of any remedies after the Approval
Date which could result in the termination of the Lease shall require the
written consent of Purchaser which shall not be unreasonably withheld, delayed
or conditioned; provided, however, that such action is consistent with what a
reasonable and prudent property owner would do under the circumstances then
existing.

3.








15

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Representations and Warranties.

3.1. By Seller.

(a)

Seller represents and warrants to Purchaser that, except as otherwise disclosed
to Purchaser:

3.1.1. Seller is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Delaware, is qualified to do
business in the State of Texas, has duly authorized the execution and
performance of this Agreement, and such execution and performance will not
violate any material term of its limited partnership agreement.

3.1.2. Seller has not, and as of the Closing Seller shall not have, (a) made a
general assignment for the benefit of creditors, (b) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Seller’s creditors, (c) suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, which remains
pending as of such time, (d) suffered the attachment or other judicial seizure
of all, or substantially all, of Seller’s assets, which remains pending as of
such time, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.

3.1.3. Seller is not, and as of the Closing shall not be, a “foreign person” as
defined in Section 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”) and any related regulations.

3.1.4. Subject to Section 11.17, below, Seller is acting as principal in this
transaction with authority to close the transaction.  This Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

3.1.5. The rent roll for the Property attached hereto as Exhibit 1.1.6 and the
rent roll to be delivered by Seller at Closing, were prepared by Seller’s
Manager in the ordinary course of operation of the Property and are the rent
rolls relied upon by Seller in connection with its operation of the Property.

3.1.6. To the knowledge of Seller, (a) there is no lawsuit, litigation or
proceeding pending against or with respect to the Property or against Seller
that are not covered by insurance (which would materially adversely affect the
Property, or which would materially impair or otherwise materially affect the
Seller’s ability to perform its obligations hereunder), and (b) no such lawsuit,
litigation or proceeding has been made or threatened in writing.

3.1.7.








--------------------------------------------------------------------------------




The schedule of Contracts attached hereto as Exhibit 3.3 and any subsequent
schedules of Contracts delivered by Seller to Purchaser pursuant to this
Agreement were prepared by Seller’s Manager in the ordinary course of operation
of the Property and are the schedules relied upon by Seller in connection with
its operation of the Property.

(b)

Seller shall have no liability with respect to a breach of the representations
and warranties set forth above to the extent that Purchaser proceeds with the
closing of the transaction contemplated hereby with actual knowledge of such
breach.

3.2. Condition Precedent.

It shall be a condition precedent to Purchaser’s obligation to purchase the
Property from Seller that (i) all of Seller’s representations and warranties
contained in or made pursuant to this Agreement shall have been true and correct
in all material respects when made and remain true and correct in all material
respects as of the Closing Date, and (ii) the Title Company shall be irrevocably
and unconditionally committed to issue the Title Policy to Purchaser upon
payment of its premium and other charges

3.3. By Purchaser.

(a)

Purchaser represents and warrants to Seller that, except as otherwise disclosed
to Seller.

3.3.1. Purchaser is a Texas limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas, is authorized to do
business in the State of Texas, has duly authorized the execution and
performance of this Agreement, and such execution, delivery, and performance
will not violate any material term of any of its constitutive documents.

3.3.2. Purchaser has not, and as of the Closing Purchaser shall not have (a)
made a general assignment for the benefit of creditors, (b) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Purchaser’s creditors, (c) suffered the appointment of a receiver to take
possession of all, or substantially all, of Purchaser’s assets, which remains
pending as of such time, (d) suffered the attachment or other judicial seizure
of all, or substantially all, of Purchaser’s assets, which remains pending as of
such time, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.

3.3.3. Purchaser is not, and as of the Closing shall not be, a “foreign person”
as defined in Section 1445 of the Code and any related regulations.

3.3.4.








17

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Purchaser is acting as principal in this transaction with authority to close the
transaction.  This Agreement is the valid and legally binding obligation of
Purchaser.

3.3.5. Purchaser is a sophisticated investor in commercial real estate and will
perform such due diligence of the Property and its condition (financial and
otherwise) as Purchaser deems appropriate.

3.3.6. By the Approval Date, Purchaser shall have reviewed the Leases,
Contracts, expenses and other matters relating to the Property and, based upon
its own investigations, inspections, tests and studies, determined whether to
purchase the Property and assume Seller’s rights and obligations under the
Leases, Contracts and otherwise with respect to the Property.

3.3.7. Unless otherwise disclosed to Seller in writing, neither Purchaser nor
any affiliate of or principal in Purchaser is other than a citizen of, or
partnership, corporation or other form of legal person domesticated in the
United States of America.

3.3.8. Neither Purchaser nor any principal of Purchaser who owns a twenty-five
percent (25%) or greater direct or indirect ownership interest in Purchaser is a
person or entity described by Section 1 of Executive Order 13,224, and neither
Purchaser nor any such principal of Purchaser engages in any dealings or
transactions, or is otherwise associated, with any such persons or entities
including the governments of Cuba, Iran, North Korea, Sudan and Syria.

3.3.9. Purchaser complies with the applicable U.S. anti-corruption and
anti-bribery laws, including the United States Foreign Corruption Practices Act.

3.3.10. The execution, delivery and performance by Purchaser of its obligations
under this Agreement do not and will not contravene or constitute a default
under any provisions of applicable law or regulation or any agreement, judgment,
injunction, order, decree or other instrument binding on Purchaser.

3.3.11. Purchaser is entering into this transaction solely for commercial
purposes, and is a sophisticated business entity with significant experience in
purchasing real property similar to the Property located in the Dallas, Texas
real estate market.  Purchaser acknowledges that its representations and
warranties are a material inducement to Seller’s willingness to agree to enter
into this transaction with Purchaser, and that but for the representations and
warranties contained in this paragraph, Seller would not execute and deliver
this Agreement.

(b)

Purchaser shall have no liability with respect to a breach of the
representations and warranties set forth above to the extent that Seller








--------------------------------------------------------------------------------




proceeds with the closing of the transaction contemplated hereby with actual
knowledge of such breach.

3.4. Condition Precedent.  It shall be a condition precedent to Seller’s
obligation to sell the Property to Purchaser that all of Purchaser’s
representations and warranties contained in or made pursuant to this Agreement
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Closing Date.  At the
Closing, Purchaser and Seller shall each deliver to the other a certificate
certifying that each of its representations and warranties in this Agreement is
true and correct as of the Closing Date.

3.5. Mutual Representations.

(a) Each of Seller and Purchaser represents to the other that it has had no
dealings, negotiations, or consultations on its own behalf, or for its benefit,
with any broker, representative, employee, agent or other intermediary except
Colliers International in connection with the Agreement or the sale of the
Property.  Seller and Purchaser agree that each will indemnify, defend and hold
the other free and harmless from the claims of any other broker(s),
representative(s), employee(s), agent(s) or other intermediary(ies) claiming to
have represented Seller or Purchaser, respectively, or otherwise to be entitled
to compensation in connection with this Agreement or the sale of the Property.
 This provision shall survive Closing for six (6) months.

(b) Neither Seller nor Purchaser will knowingly take, or agree to or commit to
take, any action that would make any representation or warranty made by such
party inaccurate in any material respect at or prior to the Closing Date.

4. Costs and Prorations.

4.1. Purpose and Intent.  Except as expressly provided herein, the purpose and
intent of this Agreement is that Seller shall bear all expenses of ownership and
operation of the Property and shall receive all income therefrom accruing
through midnight at the end of the day preceding the Closing Date, and Purchaser
shall bear all such expenses and receive all such income accruing thereafter.
 This provision shall survive Closing.

4.2. Purchaser’s Costs.  Purchaser shall pay the following costs of closing this
transaction:

4.2.1. The fees and disbursements of its counsel, inspecting architect and
engineer, if any;

4.2.2. One-half (½) of any escrow fees and real estate transfer, stamp or
documentary tax(es);

4.2.3.








19

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




One-half (½) of any sales or use taxes relating to the transfer of Personal
Property to Purchaser;

4.2.4. The cost of any title insurance in excess of the cost(s) of the Base
Owner Policy (as hereinafter defined), including the cost(s) of deletion of the
survey exception, extended coverage or any other special endorsements, and
including any additional premium charge(s) for endorsements and/or deletion(s)
of exception items and any cancellation charge(s) imposed by any title company
in the event a title insurance policy is not issued;

4.2.5. the cost of any updates or changes to the existing Survey provided by
Seller to Purchaser;

4.2.6. Any recording fees; and

4.2.7. Any other expense(s) incurred by Purchaser or its representative(s) in
inspecting or evaluating the Property or closing this transaction.

4.3. Seller’s Costs.  Seller shall pay the following costs of closing this
transaction:

4.3.1. The fees and disbursements of its counsel, inspecting architect and
engineer, if any;

4.3.2. One-half (½) of any escrow fees, and real estate transfer, stamp or
documentary taxes;

4.3.3. One-half (½) of any sales or use taxes relating to the transfer of
Personal Property to Purchaser;

4.3.4. The cost of a Texas Land Title Association Form T-1 owner’s policy of
title insurance in the amount of the Purchase Price, without deletion of the
survey exception as to shortages in area or any endorsements (the “Base Owner
Policy”), issued in connection with this transaction, whether pursuant to the
Title Commitment or otherwise;

4.3.5. the cost of the existing Survey provided by Seller to Purchaser; and

4.3.6. The broker’s fee to the extent any such fee is payable pursuant to the
separate agreement with Colliers International dated July 8, 2014.

4.4. Prorations.  Collected Rents and any other amounts (including, without
limitation, payment of base rent, ground rent, parking income and reimbursements
of Property operating costs) paid by tenants applicable to the month in which
the Date of Closing occurs or prepaid by tenants for months after the month in








--------------------------------------------------------------------------------




which the Date of Closing occurs shall be prorated as of the Date of Closing and
be adjusted against the Purchase Price on the basis of a schedule (the “Rent
Schedule”) which shall be prepared by Seller and delivered to Purchaser two (2)
business days prior to Closing.  The Rent Schedule shall set forth (i) rents and
other amounts payable applicable to the month in which the Date of Closing
occurs, (ii) rents and other amounts collected by Seller applicable to the month
in which the Date of Closing occurs, and (iii) rents and other amounts due but
uncollected and applicable to the month in which the Date of Closing occurs,
(the latter unpaid obligations being referred to herein as the “Current
Delinquencies”), as well as rental and other payment delinquencies (excluding
those applicable to the month in which the Date of Closing occurs) which are
owed to Seller but uncollected as of the Date of Closing (“Delinquencies”).
 Purchaser shall receive a credit against the Purchase Price for any cash
security and other deposits with respect to the Leases, which deposits are held
by Seller and have not been applied or forfeited as of Date of Closing.  Such
cash deposits will be kept by Seller.

In the event that any security deposits are in the form of letters of credit or
other financial instruments, Seller will, at Closing, assign its interest in
such letters of credit or financial instruments to Purchaser, and, following
Closing, Seller will cooperate with Purchaser, at no cost to Seller, in order to
cause Purchaser to be named as beneficiary under such letters of credit and
other financial instruments to be assigned to Purchaser, and Purchaser shall not
receive a credit against the Purchase Price for such security deposits.

4.4.1. Vault charges, property taxes, sewer charges, utility charges and
operating expenses actually paid or payable by Seller as of the Date of Closing,
and which have not been reimbursed to Seller by tenants, shall be prorated as of
the Date of Closing and adjusted against the Purchase Price, provided that
within ninety (90) days after the Closing, Purchaser and Seller shall make a
further adjustment for such charges which may have accrued or been incurred
prior to the Date of Closing, but not collected or paid at that date.  In
addition, (i) within thirty (30) days following the Closing Date, Seller shall
cause the Manager to complete the tenant expense reconciliations for 2014 and
deliver the reconciliation statement to Purchaser, (ii) to the extent the
reconciliation statement shows a net amount owed to Seller, Purchaser shall
within ten (10) days pay such amount to Seller, (iii) to the extent the
reconciliation statement shows a net refund owed tenants, Seller shall within
ten (10) days pay such amount to Purchaser, and (iv) Purchaser shall be
responsible delivering the reconciliation statements to the tenants and paying
to or billing and collecting from the tenants any amounts due to or owing by the
tenants as a result of such reconciliations. Purchaser shall be responsible for
completing tenant expense reconciliations for 2015 and paying to or billing and
collecting from the tenants any amounts due to or owing by the tenants as a
result of such reconciliations.  All prorations shall be made on a 365-day
calendar year basis, using actual number of days in the month.

4.5.








21

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Taxes.  Real estate taxes, personal property taxes, special assessments (and
installments thereof) and other governmental taxes and charges relating to the
Property, including annual or periodic permit fees, (collectively, “Taxes”)
payable during the year in which Closing occurs shall be prorated as of the Date
of Closing and adjusted against the Purchase Price.  If Closing occurs before
the actual Taxes payable during such year are known, the proration of Taxes
shall be upon the basis of Taxes for the Property payable by Seller during the
immediately preceding year; provided, however, that if the Taxes payable during
the year in which Closing occurs are thereafter determined to be more or less
than the Taxes payable during the preceding year (after any appeal of the
assessed valuation thereof is concluded), Seller and Purchaser promptly (but no
later than November 15, 2015), except in the case of an ongoing tax protest),
shall adjust the proration of Taxes and Seller or Purchaser, as the case may be,
shall pay to the other any amount required as a result of such adjustment, and
further provided that any reproration of an increase in real estate taxes shall
take into account only increases in the tax rate or millage, i.e., any portion
of any real estate tax increase attributable to an increase in assessed value
shall not be taken into account.  The parties shall reasonably cooperate with
each other in any efforts to obtain a reduction in real estate taxes assessed
against the Property.  All refunds or tax savings relating to real estate taxes
(a) shall inure to the benefit of Seller if such refunds or tax savings relate
to any period for which Seller owned the Property and (b) shall inure to the
benefit of Purchaser if such refunds or tax savings relate to any period for
which Purchaser owned the Property; provided, however, each party shall pay its
proportionate share of the legal and consulting fees actually incurred in
connection with either party’s application for such refunds and tax savings,
which proportionate share shall be based on the amount of tax refunds or tax
savings received by each party.  This covenant shall not merge with the deed
delivered hereunder but shall survive the Closing.

If for the current ad valorem tax year the taxable value of the Property is
determined by a special appraisal method that allows for appraisal of the
Property at less than its market value, the person to whom the Property is
transferred may not be allowed to qualify the Property for that special
appraisal in a subsequent tax year and the Property may then be appraised at its
full market value. In addition, the transfer of the Property or a subsequent
change in the use of the Property may result in the imposition of an additional
tax plus interest as a penalty for the transfer or change in the use of the
Property. The taxable value of the Property and the applicable method of
appraisal for the current tax year is public information and may be obtained
from the tax appraisal district established for the county in which the Property
is located.

4.6. In General.

(a) Any other costs or charges of closing this transaction not specifically
mentioned in this Agreement shall be paid and adjusted in accordance with local
custom in Dallas County, Texas.

(b) (i) None of Seller’s insurance policies relating to the Property will be
assigned to Purchaser, and Purchaser shall be responsible for arranging








--------------------------------------------------------------------------------




for its own insurance as of the Closing Date; (ii) utilities paid by Seller,
including telephone, electricity, water and gas, shall be read as close as
possible before the Closing Date and Purchaser with cooperation from Seller’s
on-site Manager, if necessary, shall be responsible for all the necessary
actions needed to arrange for utilities to be transferred to the name of
Purchaser on the Closing Date, including the posting of any required deposits
(it being understood, however, that Seller shall be entitled to a credit at the
Closing for any utility deposits which it or its predecessors have made prior to
the Closing Date, to the extent the same are transferred to Purchaser, and
Seller shall be entitled to recover and retain from the providers of such
utilities any refunds or overpayments to the extent applicable to the period
prior to and including the Closing Date, and any utility deposits for which it
does not receive a credit hereunder); and (iii) on the Closing Date, the
Property will not be subject to any financing obtained by Seller or its
predecessors unless Purchaser has expressly agreed to assume such financing.
 Accordingly, there will be no prorations for insurance, utilities (except to
the extent provided above for utility deposits), payroll or debt service.  In
the event a meter reading is unavailable for any particular utility or is read
on a date other than the Closing Date, such utility bill shall be prorated in
the manner provided in Section 6.1.

4.7. Closing Adjustment.  Escrow Agent shall prepare a Closing statement on the
basis set out above, and shall endeavor to deliver such computation to Purchaser
and Seller at least two (2) business days prior to Closing.

4.8. Post-Closing Reconciliation.  If any of the aforesaid prorations cannot be
calculated accurately as of the Closing Date, then they shall be calculated as
soon after the Closing Date as feasible, but in any event no later than June 30,
2015. Notwithstanding any provision contained in this Agreement to the contrary,
after the expiration of said period, no further adjustments, credits or
prorations shall be made or allocated between the parties under this Agreement
for any of the items listed in this Section 6, except for any delinquencies due
to Seller and except for a reproration of Taxes pursuant to Section 6.5 above in
the event the Taxes for the year of Closing are not known as of the Closing
Date.

4.9. Post-Closing Collections.  Purchaser shall use its best efforts during the
ninety (90) day period immediately following the Date of Closing to collect
Current Delinquencies and Delinquencies.  Amounts collected from tenants who or
which, as of the Date of Closing, were obligors with respect to Current
Delinquencies and/or Delinquencies shall be applied first to satisfy such
tenants’ obligations for the payment period during which collection occurred,
second to satisfy Current Delinquencies, third to satisfy Delinquencies, and the
balance to satisfy any other rental obligations of such tenants to Purchaser.
Amounts collected and applicable to satisfy Current Delinquencies shall be paid
promptly to Seller to the extent of Seller’s pro-rata entitlement thereto, and
amounts collected and applicable to satisfy Delinquencies shall be promptly paid
to Seller.








23

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




At the end of the ninety (90) day period following the Date of Closing,
Purchaser shall prepare and deliver to Seller a statement (“Collection
Statement”) identifying all payments collected during such ninety (90) days from
tenants who were listed on the Rent Schedule prepared and delivered pursuant to
Section 6.4 hereof as obligors on Current Delinquencies or Delinquencies.  If
any uncollected Current Delinquencies or then unsatisfied Delinquencies exist,
Purchaser hereby agrees to assign to Seller any and all rights afforded the
obligee with respect thereto (with respect to Current Delinquencies, to the
extent of Seller’s pro-rata entitlement thereto), whereupon Seller shall be
entitled to take such steps, including the right to file suit, but only for
monetary damages, as Seller in its sole and absolute discretion deems necessary
or appropriate to collect such sums, excepting only the right to dispossess any
tenant still in possession of its further right to occupy the premises demised
to it.  Such assignment shall be effective automatically, without the need for
execution or delivery of any instrument of assignment.  Upon request of Seller,
however, Purchaser shall execute and deliver to Seller such instrument(s) as
Seller may reasonably request to confirm such assignment.  Purchaser shall, at
no cost to Purchaser, cooperate with Seller in any manner reasonably requested
by Seller in connection with any such collection effort.

If final prorations cannot be made at Closing for any item being prorated, then
Purchaser and Seller agree to reallocate such items on a fair and equitable
basis as soon as invoices or bills are available and applicable reconciliation
with tenants have been completed.

Purchaser shall keep and maintain at all times full and accurate books of
account and records adequate to reflect correctly total rental and other
payments collected under each of the Leases, and all such books and records
shall be kept and shall be available to Seller for at least one year after the
Date of Closing.  Seller shall have the right to inspect, copy and audit such
books of account and records at Seller’s expense, during reasonable business
hours, and upon reasonable notice to Purchaser, whether such books and records
are in the possession of Purchaser or any agent of Purchaser for the purpose of
verifying the accuracy of the Collection Statement and the rental and any other
payments collected by Purchaser, which were earned during Seller’s ownership
period, and which should have been paid to Seller pursuant to this Section 6.9.
 Upon Purchaser’s prior written request, for a period of two (2) years following
the Closing, Seller shall make Seller’s books and records available to Purchaser
during normal business hours for inspection, copying and audit by Purchaser’s
designated accountants, at Purchaser’s expense, in order to comply with any
Securities and Exchange Commission requirements related to Rule 3-14 of
Regulation S-X.  In no event shall Seller incur any liability whatsoever in
conjunction with any related audit.

4.10. Other Items.  All cash in any operating, reserve or other property
accounts on the Closing Date shall belong to Seller.

4.11. Survival.  The provisions of this Section 6 shall survive Closing.

5.








--------------------------------------------------------------------------------




Damage, Destruction or Condemnation.

5.1. Material Event.  If, prior to Closing, ten percent (10%) or more of the net
rentable area of the Building or of the parking spaces on the Property or all
access to the Property are rendered completely untenantable, or are destroyed or
taken under power of eminent domain, Purchaser may elect to terminate this
Agreement by giving written notice of its election to Seller within five (5)
business days after receiving notice of such destruction or taking.  If
Purchaser does not give such written notice within such period, this transaction
shall be consummated on the date and at the Purchase Price provided for in
Section 1, and Seller shall assign to Purchaser the physical damage proceeds of
any insurance policy(ies) payable to Seller, or Seller’s portion of any
condemnation award, as applicable, in both cases up to the amount of the
Purchase Price and including any rights of Seller to prosecute, settle,
compromise, or appeal such payments, and, if an insured casualty, pay to
Purchaser the amount of any deductible, if not previously paid by Seller, but
not to exceed the amount of the loss.

5.2. Immaterial Event.  If, prior to Closing, less than ten percent (10%) of the
net rentable area of the Building or of the parking spaces on the Property are
rendered completely untenantable or are destroyed, or are taken under power of
eminent domain, Purchaser shall close this transaction on the date and at the
Purchase Price agreed upon in Section 1, and Seller shall assign to Purchaser
(i) its interest in the physical damage proceeds of any insurance policies
payable to Seller, up to the amount of the Purchase Price, or (ii) Seller’s
portion of any condemnation award, up to the amount of the Purchase Price, as
applicable, and including any rights of Seller to prosecute, settle, compromise,
or appeal such payments, and, if an insured casualty, pay to Purchaser the
amount of any deductible not previously paid by Seller but not to exceed the
amount of the loss.

5.3. Cooperation.  Seller and Purchaser, as may be appropriate, shall cooperate
in prosecuting, settling, and compromising any such condemnation award and
insurance claim.

5.4. Termination and Return of Deposit.  If Purchaser elects to terminate this
Agreement pursuant to this Section 7, and if Purchaser is not, on the date of
such election, in default of its obligation to have closed under the Agreement,
Seller shall promptly direct the Title Company to return the Deposit to
Purchaser.

5.5. Seller and Purchaser hereby agree that the Uniform Vendor and Purchaser
Risk Act, Section 5.007 of the Texas Property Code, shall not be applicable to
this Agreement or the transaction contemplated hereby.

6. Notices.  Any notice, consent, or approval required or permitted to be given
hereunder shall be in writing and shall be deemed to be given when hand
delivered or one (1) business day after pickup by Federal Express, UPS
overnight, or similar overnight express service, or on the date when delivered
by facsimile transmission with written acknowledgment of receipt, in any case
addressed to the parties at their respective addresses for Notice set out on the
Term Sheet, or, in each








25

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




case, to such other address as either party may from time to time designate by
giving notice in writing to the other party, provided that neither party shall
designate as its address a post office box or other address which does not
accept overnight delivery.  Notice hereunder may be given by counsel acting on
behalf of either party.  Telephone numbers are for informational purposes only.
 Effective notice will be deemed given only as provided above.  Notice given to
Seller by e-mail is not considered proper notice under this Section.

7. Closing and Escrow.

7.1. Escrow Instructions.  Upon execution of this Agreement, the parties shall
deliver an executed counterpart of this Agreement to the Title Company to serve
as the instructions to the Title Company as the Escrow Agent for consummation of
the transaction contemplated herein, and Title Company shall execute this
Agreement to acknowledge acceptance of the escrow and receipt of the Deposit.
 Seller and Purchaser shall execute such additional and supplementary escrow
instructions as may be appropriate to enable the Title Company to comply with
the terms of this Agreement, provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall prevail.

7.2. Duties of Escrow Agent.

(a) Escrow Agent is acting solely as a stakeholder under this Section 9.2.
 Escrow Agent’s duties shall be determined solely by the express provisions
hereof and are purely ministerial in nature.

(b) During the term of this Agreement, Escrow Agent shall hold and deliver the
Deposit strictly in accordance with the terms and provisions of this Agreement
and shall not commingle the Deposit with any funds of Escrow Agent or others.
 Escrow Agent shall invest the Deposit in an interest-bearing account at a
financial institution satisfactory to Seller and Purchaser, and such account
shall have no penalty for early withdrawal.  Escrow Agent shall disburse the
Deposit in strict accordance with the written instructions of the parties
hereto.  Escrow Agent shall not disburse the Deposit without at least one
business days’ notice to Seller.

Escrow Agent’s initials:______

(c) Seller and Purchaser are aware that the Federal Deposit Insurance
Corporation (“FDIC”) coverage applies only to a maximum amount of $250,000 for
each individual depositor.  Further, Seller and Purchaser understand that Escrow
Agent assumes no responsibility for, nor will Seller and Purchaser hold Escrow
Agent liable for, any loss occurring which arises from the fact that the amount
of any individual depositor’s account exceeds $250,000 and that the excess
amount is not insured by the FDIC, except to the extent caused by the gross
negligence or willful misconduct of Escrow Agent.  Seller and








--------------------------------------------------------------------------------




Purchaser further understand that certain banking instruments such as, but not
limited to, repurchase agreements and letters of credit are not covered at all
by FDIC insurance.

(d) If this Agreement is terminated by the mutual written agreement of Seller
and Purchaser, or if Escrow Agent is unable at any time to determine to whom the
Deposit should be delivered, or if a dispute develops between Seller and
Purchaser concerning the proper disposition of the Deposit, then Escrow Agent
shall deliver the Deposit in accordance with the joint written instructions of
the Seller and Purchaser.  If written instructions are not received by Escrow
Agent within ten (10) days after Escrow Agent has served a written request for
instructions upon both Seller and Purchaser, the Escrow Agent shall have the
right to pay the Deposit into any court of competent jurisdiction in the state
where the Property is located and to interplead Seller and Purchaser.  Upon the
filing of the interpleader action, Escrow Agent shall be discharged from any
further obligations in connection with this Agreement.

(e) If costs or expenses are incurred by Escrow Agent because of litigation or a
dispute between Seller and Purchaser concerning this Agreement (which litigation
or dispute does not involve any action, omission or failure to act by Title
Company), Seller and Purchaser shall each pay Escrow Agent one-half of Escrow
Agent’s reasonable costs and expenses.  Except for such costs and expenses, no
fee or charge shall be due or payable to Escrow Agent for its services under
this Agreement.

(f) Escrow Agent undertakes only to perform the duties and obligations imposed
upon it under the terms of this Agreement, and to do so in strict accordance
with the Agreement, and does not undertake to perform any of the covenants,
terms and provisions applicable to Seller and Purchaser.

(g) Purchaser and Seller acknowledge and agree that Escrow Agent has assumed no
liability except for negligence or willful misconduct and that Escrow Agent may
seek advice from its own counsel and shall be fully protected in any action
taken by it in good faith in accordance with the opinion of its counsel.

(h) The conditions to the Closing shall be the Escrow Agent’s receipt of funds
and documents as described in this Section 9.2.  Upon receipt of such funds and
documents, Escrow Agent shall deliver the items as described in this Agreement.

(i) The funds required from Purchaser and all acts and documents required of
Purchaser or Seller in order to close the escrow pursuant hereto shall be
deposited with Escrow Agent on the business day prior to the Closing Date, shall
be performed no later than 2:00 p.m. (Dallas, Texas Time) on the Closing Date,
and shall be available for immediate distribution at Closing.  Notwithstanding
the foregoing, the Purchaser will not be deemed in default under








27

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




this Agreement for delivery of the funds required to consummate the purchase of
the Property in accordance with this Agreement after 2:00 p.m. (Dallas, Texas
Time) on the Closing Date, so long as the total amount of funds due and owing
the Seller are actually received by Seller via wire transfer to an account
designated by the Seller (as confirmed by Federal Reserve reference number) on
the Closing Date.

(j) Notwithstanding anything to the contrary in this Section 9.2, in the event
the Closing does not occur on or before the Closing Date, the Escrow Agent
shall, unless it is notified by both parties to the contrary within five (5)
business days after the Closing Date, return to the depositor thereof items
which were deposited pursuant to this Agreement.  The foregoing instruction to
return items does not include funds or the Deposit.  Any such return shall not,
however, relieve either party of any liability it may have relating to its
wrongful failure to close.

(k) Escrow Agent shall not be responsible or liable in any manner whatsoever for
the correctness, genuineness or validity of any document or instrument, or any
signature thereon, deposited with or delivered to Escrow Agent pursuant to this
Agreement.  Escrow Agent may act in reliance upon any such document or
instrument, which Escrow Agent in good faith believes to be genuine and duly
authorized, without investigation as to the correctness, genuineness or validity
thereof.  Escrow Agent shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Agreement and no
implied covenants or obligations shall be read into this Agreement against
Escrow Agent.  Escrow Agent is not chargeable with knowledge, and has no duties
with respect to any other agreements between Seller and Purchaser.  Escrow Agent
shall not be responsible to see to the correct application of any funds
disbursed by it pursuant to this Agreement.

(l) Seller and Purchaser acknowledge that the transaction contemplated hereunder
shall be closed by delivering executed documents and the other closing
deliveries to the Escrow Agent in accordance with customary written
instructions.

(m) Upon request by Seller and Purchaser, Escrow Agent shall prepare a closing
or settlement statement.

(n) Escrow Agent is familiar with and understands the U.S. Foreign Corrupt
Practices Act, 15 U.S.C. Sec. 78dd-1, et seq., and any other anti-corruption
laws and regulations relevant to the Agreement and has not and will not violate
these laws.

(o) The President of the United States has issued Executive Order 13224, in
conjunction with the Office of Foreign Assets Control (“OFAC”).  This order bans
any United States person from doing business with any person, entity or group
specially designated by the U.S. Secretary of State or Secretary








--------------------------------------------------------------------------------




of the Treasury as a terrorist or terrorist entity.  OFAC maintains a list of
these persons, entities and groups, known as the Specially Designated Nationals
and Blocked Persons List (“SDN List”).  In order to comply with this order,
Escrow Agent shall not enter into contracts or other agreements with any person
whose name appears on the SDN List.

7.3. Seller’s Deliveries.

(a)

Seller shall deliver or cause to be delivered, either at the Closing through the
Title Company or by making available at the Property, as appropriate, the
following items and original documents, each executed and, if required,
acknowledged, as appropriate:

7.3.1. A special warranty deed to the Property, in the form attached hereto as
Exhibit 9.3.1.

7.3.2. A bill of sale in the form attached hereto as Exhibit 9.3.2 conveying the
Personal Property.

7.3.3. (i) The Leases and any New Leases entered into pursuant to Section 4.4;
(ii) the Rent Schedule, including a listing of any tenant security and other
deposits and prepaid rents held by Seller with respect to the Property; (iii)
the cash security deposits and letters of credit held by Seller as security
under the Leases, but only to the extent the same have not been applied in
accordance with the Leases or returned to tenants and relate to tenants
occupying space at the Property on the Closing Date pursuant to Leases then in
effect; and (iv) an assignment of such Leases, deposits, and prepaid rents by
way of an Assignment and Assumption of Leases in the form attached hereto as
Exhibit 9.3.3.

7.3.4. (i) Copies of all Contracts which Purchaser has elected to assume or
which are not terminable by the Seller without fee or penalty on or before the
Date of Closing; and (ii) an assignment of such Contracts to Purchaser by way of
an assignment and assumption agreement, in the form attached hereto as
Exhibit 9.3.4.

7.3.5. An assignment to Purchaser of Seller’s right, title and interest, if any,
in and to the Intangible Personal Property owned by Seller and used solely in
connection with the Property, in the form attached hereto as Exhibit 9.3.5.

7.3.6. Seller shall deliver to Purchaser at Closing, or within a reasonable time
after Closing, the originals of all Leases, and, to the extent available,
Contracts and building plans and specifications relating to the Property which
are in Seller’s possession.  All other books and records requested by Purchaser
will be provided at Seller’s sole discretion and at Purchaser’s sole cost.
 These materials may be delivered at the Property.

7.3.7.








29

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




A certificate pursuant to the Foreign Investment and Real Property Tax Act in
the form attached hereto as Exhibit 9.3.7.

7.3.8. Appropriate evidence of authorization as required by the Title Company.

7.3.9. Any Tenant Estoppel Certificates not previously provided to Purchaser.

7.3.10. Any transfer tax declaration(s) in the form required by applicable
governmental authorities.

7.3.11. The Closing Statement (prepared by the Title Company).

7.3.12. Keys or key codes to all locks at the Property, which will be delivered
at the Property.

7.3.13. A lien waiver executed by Seller’s broker.

7.3.14. Such other documents as may be reasonably required by the Title Company
and which do not expand or create Seller liability beyond that provided for by
this Agreement, and such other documents as may be agreed upon by Seller and
Purchaser to consummate the transaction.

7.4. Purchaser’s Deliveries.  At Closing, Purchaser shall (i) pay Seller the
Purchase Price through the Escrow Agent and provide any instruments required by
the Title Company from a purchaser of real property; and (ii) execute and
deliver the agreements referred to in Sections 9.3.3(iii), 9.3.4(ii), 9.8 and
9.9 any transfer tax declaration(s) in the form required by applicable
governmental authorities, and the Closing Statement.  

7.5. Mutual Obligations.  Seller and Purchaser shall each deposit such other
instruments as are reasonably required (i) to confirm their respective authority
to close this transaction, (ii) by Escrow Agent, or (iii) otherwise to
consummate the sale and acquisition of the Property in accordance with the terms
hereof (provided that in no event shall any such documents increase the
liability of Purchaser or Seller).  Seller and Purchaser hereby designate Escrow
Agent as the “Reporting Person” for the transaction pursuant to Section 6045(e)
of the Internal Revenue Code and the regulations promulgated thereunder and
agree to execute such documentation as is reasonably necessary to effectuate
such designation.

7.6. Possession.  Purchaser shall be entitled to possession of the Property upon
conclusion of the Closing, subject to the rights of tenants and matters of
record the Permitted Encumbrances.

7.7. Insurance.  Seller shall terminate its policies of insurance as of noon on
the Date of Closing and Purchaser shall be responsible for obtaining its own
insurance thereafter.

7.8.








--------------------------------------------------------------------------------




Utility Service and Deposits.  To the extent any utility account is in Seller’s
name, Seller shall be entitled to the return of any deposit(s) and/or bond(s)
posted by it or its predecessor with any utility company and Purchaser shall
notify each utility company serving the Property to terminate any Seller
account, effective at noon on the Date of Closing, such notice to be in the form
of Exhibit 9.8 attached hereto, at Purchaser’s cost.

7.9. Notice Letters.  Subsequent to Closing, Seller shall provide to Purchaser
copies of form letters to tenants and to service, maintenance, supply and other
contractors serving the Property, whose Leases and Contracts (respectively) were
assigned to Purchaser at Closing, advising them of the sale of the Property to
Purchaser, notifying them that security deposits have been transferred to
Purchaser and that Purchaser is responsible for such security deposits, and
directing to Purchaser all rents and bills for the services and supplies,
respectively, provided to the Property on and after the Date of Closing, such
notices in the case of Leases to be executed by Seller and Purchaser and be in
the form of Exhibit 9.9 attached hereto.

8. Breach; Default; Failure of Condition.

8.1. Purchaser Default.  If Purchaser shall breach or default under this
Agreement and, with respect to breaches or defaults for which a cure period is
applicable, fail to cure such breach or default within such cure period, Seller
may, as its sole and exclusive remedy, terminate this Agreement, the Deposit
shall be retained by Seller as liquidated damages, without the necessity of
proving actual damages, and both parties shall be relieved of and released from
any further liability hereunder except for Purchaser’s Indemnity Obligations set
forth in Sections 3.1.2, 3.6 and 5.5(a) hereof and matters which, by the express
provision thereof in this Agreement, survive termination of the Agreement.
 Seller and Purchaser agree that Seller’s damages in the event of such breach or
default will be difficult or impractical to ascertain, the Deposit is a fair and
reasonable estimate of such damages as of the date of this Agreement, and the
Deposit is to be retained by Seller as agreed and liquidated damages in light of
Seller’s removal of the Property from the market and the costs incurred by
Seller and shall not constitute a penalty or a forfeiture.

8.1.1. The parties hereto agree that it would be difficult to prove actual
damages resulting from a breach of this Agreement and that the Deposit
represents a fair and equitable estimation of Seller’s damages in the event of a
breach or default by Purchaser.  The parties further agree that this liquidated
damage clause is included herein as a result of negotiation by the parties at
the express request of Purchaser and that Purchaser hereby waives any right to
challenge the enforceability of this clause or its reasonability, and Purchaser
hereby waives any and all rights it may have at law or equity to dispute
Seller’s right to the liquidated damages provided for herein.  In addition, the
parties waive any right to assert the lack of mutuality of remedy as a defense
in the event of any litigation arising out of this Agreement.

Seller’s initials:______

Purchaser’s initials:______

8.2.








31

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Seller Default.  If Seller shall breach or default under this Agreement and,
with respect to breaches or defaults for which a cure period is applicable, fail
to cure such breach or default within such cure period, or shall refuse or fail
to convey the Property as herein provided for any reason other than (i) a breach
or default by Purchaser under this Agreement and the expiration of the cure
period, if any, provided under Section 11.6 hereof, or (ii) the existence of a
Pending Default (as defined in and contemplated by Section 11.6), or (iii) any
other provision of this Agreement which permits Seller to terminate this
Agreement or otherwise relieves Seller of the obligation to convey the Property,
Purchaser shall elect as its sole and exclusive remedy hereunder either to
terminate the Agreement and recover the Deposit or to specifically enforce the
Seller’s obligations to convey the Property in accordance with this Agreement,
Purchaser hereby expressly waiving any right to recover exemplary, punitive,
indirect, consequential, special or other damages and all other remedies
available at law or at equity with regard to any such failure; provided that no
action in specific performance shall seek to require the Seller to do any of the
following: (a) change the condition of the Property or restore the same after
any fire or other casualty; (b) subject to Sections 3.2 and 10.3 hereof, expend
money or post a bond to remove a title encumbrance or defect or correct any
matter shown on a survey of the Property; or (c) secure any permit, approval, or
consent with respect to the Property or Seller’s conveyance of the Property.  

8.3. Failure of Condition.  If prior to Closing Seller discloses to Purchaser or
Purchaser discovers that title to the Property is subject to defects,
limitations or encumbrances other than Permitted Encumbrances, then Purchaser
shall promptly give Seller written notice of any objection thereto.  In such
event, Seller may elect to postpone the Closing for up to thirty (30) days and
attempt to cure such objection, provided that Purchaser may not object to the
state of title of the Property on the basis of any Permitted Encumbrance(s).

8.3.1. Seller shall have no obligation to cure any title objection.  If
Purchaser fails to waive an objection within five (5) days after notice from
Seller that Seller will not cure the objection, this Agreement shall terminate
automatically and the Title Company shall promptly return the Deposit to
Purchaser, provided that Purchaser shall not then be in breach or default
hereunder, and neither party shall have any liability to the other except for
Purchaser’s obligations set forth in Section 3.1.2 and 3.6 hereof.  For the
purposes of this Agreement, any title defect, limitation or encumbrance other
than a Permitted Encumbrance shall be deemed cured if Title Company or another
title insurance company reasonably acceptable to Purchaser and authorized to do
business in Texas, agrees to issue a Texas Land Title Association Form T-1
owner’s title insurance policy to Purchaser in the amount of the Purchase Price,
which policy takes no exception for such defect, limitation or encumbrance and
is issued for no additional premium or for an additional premium if Seller
agrees to pay such additional premium upon Closing.

8.4. Representation or Warranty Untrue.  Prior to Closing, if any material
representation or warranty of any party is discovered to have been false, in any








--------------------------------------------------------------------------------




material respect, when made, then such discovery shall be an event of default by
the party that made the false representation or warranty.  If, after the end of
the Due Diligence Period and before the Closing, (a) such false representation
or warranty shall constitute a condition that such defaulting party is capable
of curing and (b) such defaulting party notifies the non-defaulting party in
writing that it intends to cure such false representation or warranty, then such
defaulting party shall have the right to cure such false representation or
warranty prior to Closing and, if such condition is not cured by Closing (or if
such defaulting party notifies the non-defaulting party that such condition
cannot be cured), then the non-defaulting party shall have all of the rights set
forth in Article 10.  However, if the non-defaulting party consummates the
Closing with knowledge of such false representation or warranty, such
non-defaulting party shall be conclusively deemed to have waived such default
and accepted such uncured condition, in which event the non-defaulting party
shall have no rights or remedies under this Agreement regarding such default and
such representation and warranty shall automatically be deemed amended to fully
and accurately state the actual facts and conditions then known or existing so
that no fact or condition first discovered or notice received or events
occurring after the date of this Agreement can or will constitute a breach by
the defaulting party of any of the warranties or representations.  Anything to
the contrary contained in this Agreement notwithstanding, Purchaser acknowledges
that for representations and warranties of Seller first discovered by Purchaser
during the Due Diligence Period to have been false when made, Purchaser’s sole
and exclusive remedy is to terminate this Agreement in accordance with its right
of termination during the Due Diligence Period.

9. Miscellaneous.

9.1. Entire Agreement.  This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, constitutes the entire
agreement between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties.  The parties are not bound by any
agreements, understandings, provisions, conditions, representations or
warranties (whether written or oral and whether made by Seller or any agent,
employee or principal of seller or any other party) other than as are expressly
set forth and stipulated in this Agreement.

9.2. Severability.  If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.  If any
limitation of time contained in this Agreement for the bringing of any action,
the enforcement of any remedy, or the recovery of any claim is prohibited or
invalid by or under applicable law, then and in that event no suit or action
shall be commenced or maintainable in respect of such action, remedy or claim
unless (a) commenced within two years and one day after such cause of action,
remedy or claim accrues and (b) the claimant has delivered written notice of
such cause of action,








33

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




remedy or claim to the other party within ninety-one (91) days of the accrual of
the cause of action, remedy or claim.

9.3. Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.

9.4. Assignability.  This Agreement may not be assigned by Purchaser without
Seller’s written consent, except to an entity that is wholly-owned or controlled
by Purchaser or that is an Affiliate of Purchaser, provided that Purchaser shall
give Seller no less than five (5) business days written notice to Seller, which
notice will include the name of such assignee and the names of all principals
and entities owning twenty-five percent (25%) or more of such assignee.  For the
purposes of this paragraph, the term “Affiliate” means (a) an entity that
directly or indirectly controls, is controlled by or is under common control
with the Purchaser or its stockholders or (b) an entity at least a majority of
whose economic interest is owned by Purchaser or its stockholders; and the term
"control" means the power to direct the management of such entity through voting
rights, ownership or contractual obligations.  Such entity shall be required to
assume the obligations of Purchaser pursuant to this Agreement, but in the event
of such assignment, Purchaser shall not be released from liability under this
Agreement.  Any assignment in contravention of this provision shall be void.

If Purchaser requests Seller’s consent to an assignment of this Agreement,
Purchaser shall (i) notify Seller in writing of the proposed assignment;
(ii) provide Seller with the name and address of the proposed assignee; (iii)
provide Seller with financial information, including current financial
statements, for the proposed assignee; and (iv) provide Seller with a copy of
the proposed instrument of assignment.

Any transfer or assignment of any membership or other beneficial interest of
Purchaser in excess of forty-nine percent (49%) shall be deemed an assignment
within the meaning of this Section 11.4.

9.5. Successors Bound.  This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.

9.6. Right to Cure.  Should either party be in material breach of or default
under or otherwise fail to comply with any of the terms of this Agreement,
except under Section 1.3.1. and except as otherwise provided in this Agreement,
the complying party shall have the option to cancel this Agreement upon ten (10)
days written notice to the other party of the alleged breach and failure by such
other party to cure such breach within such ten (10) day period.  The
non-defaulting party shall promptly notify the defaulting party in writing of
any alleged default upon obtaining knowledge thereof.  The Date of Closing shall
be extended to the extent necessary to afford the defaulting party the full ten
(10) period within which to cure such default; provided, however, that the
failure or refusal by a party to perform on the scheduled Date of Closing
(except in respect of a Pending Default by the other party) shall be deemed to
be an immediate default without the necessity of notice; and provided further,
that if the Date of Closing








--------------------------------------------------------------------------------




shall have been once extended as a result of default by a party, such party
shall be not be entitled to any further notice or cure rights with respect to
that or any other default.  For purposes of this Section 11.6, a “Pending
Default” shall be a default for which (i) written notice was given by the
non-defaulting party, and (ii) the cure period extends beyond the scheduled Date
of Closing.

9.7. Captions.  The captions in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Agreement or the scope or content of any of its provisions.

9.8. Attorneys’ Fees.  In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ and paralegals’ fees and costs actually incurred,
whether incurred out of court, at trial, on appeal or in any bankruptcy,
arbitration or administrative proceedings.

9.9. No Relationship. Nothing contained in this Agreement shall be construed to
create a fiduciary, partnership, joint venture, principal/agent or other
relationship between the parties or their successors or assigns, and the parties
owe no duty to each other except as expressly stated in this Agreement.

9.10. Time of Essence. Time is of the essence for all purposes of this
Agreement.

9.11. Counterparts.  This Agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.  Each
counterpart may be delivered by facsimile transmission provided that a signed
original is provided promptly.  The signature page of any counterpart may be
detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto.

9.12. Recordation.  Neither this Agreement nor any memorandum or notice hereof
shall be recorded.  Purchaser shall (i) not, and hereby waives its rights to,
file any notice of lis pendens or other form of notice of pendency or other
instrument against the Property or any portion thereof in connection herewith,
except to the extent Purchaser is pursuing a claim for specific performance
pursuant to and in accordance with Section 10.2 and (ii) indemnify Seller
against all liabilities (including reasonable attorneys’ fees, expenses and
disbursements) incurred by Seller by reason of the filing by Purchaser or its
agent of any such memorandum, notice or other instrument.  If Purchaser fails to
comply with the terms hereof by recording or attempting to record this Agreement
or a notice thereof, such act shall not operate to bind or cloud the title to
the Property.  Seller shall, nevertheless, have the right forthwith to institute
appropriate legal proceedings to have the same removed from record.  If
Purchaser or any agent, broker or counsel acting for Purchaser shall cause or
permit this Agreement or a copy thereof to be filed in an office or place of
public record, Seller, at its option, and in addition to Seller’s other rights
and remedies, may treat such act as a default of this Agreement on








35

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




the part of the Purchaser.  However, the filing of this Agreement in any lawsuit
or other proceedings in which such document is relevant or material shall not be
deemed to be a violation of this Section 11.12.

9.13. Proper Execution. The submission by Seller to Purchaser of this Agreement
in unsigned form shall be deemed to be a submission solely for Purchaser’s
consideration and not for acceptance and execution.  Such submission shall have
no binding force and effect, shall not constitute an option, and shall not
confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
 The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller shall have
executed this Agreement and the Deposit shall have been received by the Title
Company and a counterpart thereof shall have been delivered to Purchaser.
 Signatures of this Agreement transmitted by facsimile or via electronic mail
(*.pdf or similar file types) shall be valid and effective to bind the party so
signing.  Each party agrees to promptly deliver an execution original to this
Agreement, any amendment thereto, or any notice sent via facsimile or via
electronic mail with its actual signature to the other party, but a failure to
do so shall not affect the enforceability of this Agreement, amendment or
notice, it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied or electronically mailed signature in all instances
and shall accept the telecopied or electronically mailed signature of the other
party to this agreement.

9.14. Tax Protest.  If, as a result of any tax protest or otherwise, any refund
or reduction of any real property or other tax or assessment relating to the
Property during the period for which, under the terms of this Agreement, Seller
is responsible, Seller shall be entitled to receive or retain such refund or the
benefit of such reduction, less equitable prorated costs of collection.

9.15. Best Knowledge; Received Written Notice.  Whenever a representation,
warranty or other statement is made in this Agreement or in any document or
instrument to be delivered at Closing pursuant to this Agreement, on the basis
of the best of knowledge of Seller, or is qualified by Seller having received
written notice, such representation, warranty or other statement is made with
the exclusion of any facts disclosed to or otherwise known by Purchaser, and is
made solely on the basis of the current, conscious, and actual, as distinguished
from implied, imputed and constructive, knowledge on the date that such
representation or warranty is made, without inquiry or investigation or duty
thereof, of Ray Frazier (the officer of UBS Realty, that has responsibility for
the management and sale of the Property and that is most likely to have such
knowledge), without attribution to such specific officers of facts and matters
otherwise within the personal knowledge of any other officers or employees of
Seller or third parties, including but not limited to tenants and property
managers of the Property, and excluding, whether or not actually known by such
specific officers, any matter known to Purchaser or its agents at the time of
Closing.  So qualifying Seller’s knowledge shall in no event give rise to any
personal liability on the part of Ray Frazier or any other officer or employee
of any Seller Party.

9.16.








--------------------------------------------------------------------------------




Survival and Limitation of Representations and Warranties.

(a) The representations and warranties of Seller set forth in this Agreement or
any documents executed in connection herewith shall survive the Closing, but,
any action, suit or proceeding brought by Purchaser against Seller under this
Agreement or under any such documents shall be commenced and served, if at all,
on or before the date which is six (6) months after the date of Closing and, if
not commenced and served on or before such date, thereafter shall be void and of
no force or effect.

(b) Subject to Section 10.2, above, the aggregate liability of the Seller with
respect to all claims arising in connection with the representations and
warranties of Seller which survive the Closing and any other obligations of
Seller which expressly survive Closing under this Agreement shall not exceed TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000), and in no event shall any liability
arise in connection therewith unless and except to the extent that the direct
damages to Purchaser by reason of all such claims, collectively, exceed
TWENTY-FIVE THOUSAND DOLLARS ($25,000).  In no event shall Seller be liable to
Purchaser for any consequential, exemplary, punitive, or any other type of
damages (other than direct damages) or for unrealized expectations or other
similar claims in respect of any such claims, and in every case Purchaser’s
recovery for any claims shall be net of any insurance proceeds and any
indemnity, contribution, or other similar payment recovered or recoverable by
Purchaser from any insurance company or other third party.  Seller’s total
liability with respect to a default by Seller for refusal or failure to convey
the Property shall not be governed by this Section but shall instead be governed
by the terms and provisions of Section 10.2 of this Agreement.

9.17. Committee Approval.  This Agreement is, and any amendments hereto will be,
subject to approval by the Investment Committee and portfolio manager for UBS
Realty.  Seller shall deliver written notice to Purchaser, within five (5)
business days of the date of this Agreement, that such approvals have been
obtained (a “Notice of Approval”) or that such approvals have not been obtained
(a “Notice of Disapproval”).  Upon delivery of a Notice of Approval, the Due
Diligence Period shall commence.  Upon delivery of a Notice of Disapproval, this
Agreement shall terminate, the Deposit shall be returned to Purchaser, and
neither party shall have any further obligation under this Agreement, except for
the provisions hereof which expressly survive termination.  Failure of Seller to
timely deliver a Notice of Approval or a Notice of Disapproval shall be deemed
to be delivery of a Notice of Disapproval.

Initial:

Seller _______

Purchaser _______

9.18. Time to Execute and Deliver.  This Agreement shall be void if one fully
executed copy is not received by Seller on or before 5:00 p.m. Dallas, Texas
Time on March 13, 2015.

9.19.








37

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




No Personal Liability.  Any liability for participation in this transaction
shall remain with Purchaser and Seller only and in no event shall there be any
personal liability on the part of any officer, manager or employee of the
parties, their partners or their constituent members or entities.  This
provision shall survive Closing or any termination of this Agreement.

9.20. Date of Agreement.  All references to the date of this Agreement mean the
date upon which both Seller and Purchaser have executed this Agreement.

9.21. Date of Performance.  If the date of performance of any obligation or the
expiration of any time period provided herein should fall on a Saturday, Sunday
or legal holiday, then said obligation shall be due and owing, and said time
period shall expire, on the first day thereafter which is not a Saturday, Sunday
or legal holiday.  Any reference in this Agreement to a “business day” shall
mean any day of the week other than a Saturday, Sunday or legal holiday.  Except
as may otherwise be set forth herein, any performance provided for herein shall
be timely made if completed not later than 5:00 p.m. (Dallas, Texas Time) on the
day of performance.

9.22. Waiver.  Excuse or waiver of the performance by the other party of any
obligation under this Agreement shall only be effective if evidenced by a
written statement signed by the party so excusing or waiving.  No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Seller or Purchaser of the breach of any covenant of this Agreement shall be
construed as a waiver of any preceding or succeeding breach of the same or any
other covenant or condition of this Agreement.  All of the provisions of this
Section 11 shall survive the Closing, or in the event that the Closing does not
occur, any termination or cancellation of this Agreement.

9.23. Interpretation.  This Agreement is the result of negotiations between the
parties who are experienced in sophisticated and complex matters similar to the
transaction contemplated by this Agreement and is entered into by both parties
in reliance upon the economic and legal bargains contained herein and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the Agreement, the relative bargaining
powers of the parties or the domicile of any party.  Seller and Purchaser are
each represented by legal counsel competent of advising them of their
obligations and liabilities hereunder.  The presentation and negotiation of this
Agreement shall not be construed as any offer by Seller to sell, or any offer by
Purchaser to purchase, the Property or obligate either party unless and until
this Agreement has been duly executed and delivered to both parties.

9.24. Public Disclosure.  Following Closing, Purchaser and Seller shall have the
right to announce the acquisition and sale of the Property in the media
(including “tombstones”), provided that (a) either party shall consult with the
other party with respect to any such notice or publication and implement any
reasonable comments or objections of the other party, (b) neither party
discloses the name of the other party, directly or indirectly, and (c) the
Purchase Price is not disclosed, provided that Purchaser may disclose the
Purchase Price (i) to the extent required by the SEC or








--------------------------------------------------------------------------------




other regulatory requirements applicable to it, and (ii) to its registered
broker-dealers who are subject to confidentiality agreements with Purchaser.
 Nothing contained herein shall preclude either party from notifying their
respective partners, members, investors and lenders of the acquisition and sale
of the Property in the ordinary course of their respective businesses.  The
provisions of this Section shall survive Closing.

9.25. Governmental Approvals.  Nothing in this Agreement shall be construed as
authorizing Purchaser to apply for a zoning change, variance, subdivision map,
lot line adjustment, condominium approval or other discretionary governmental
act, approval or permit with respect to the Property prior to Closing, and
Purchaser shall not do so without the prior written approval of Seller, which
approval may be withheld in Seller’s sole and absolute discretion.  Purchaser
also agrees not to submit any reports, studies or other documents, including
without limitation, plans and specifications, impact statements for water,
sewage, drainage or traffic, environmental review forms, or energy conservation
checklists to any governmental agency, or any amendment or modification to any
such instruments or documents prior to Closing, unless first approved in writing
by Seller, which approval Seller may withhold in its sole, absolute discretion,
provided, however, that Purchaser shall have the right without the consent of
Seller to request a zoning confirmation letter or certificate from the City of
Dallas.  Purchaser’s obligation to purchase the Property shall not be subject to
or conditioned upon Purchaser obtaining any variance(s), zoning amendment,
subdivision map, lot line adjustment condominium approval or other discretionary
governmental act, approval or permit.

9.26. Purchaser Not a Successor of Seller.  Purchaser is not and shall not be
deemed to be a successor to Seller.  Purchaser is acquiring only the Property
and not an ongoing business enterprise.

9.27. Termination.  Upon termination of this Agreement in accordance with its
terms (and not as a result of a default by either party), neither party shall
have any further rights or obligations or liabilities, except those rights and
obligations arising under any sections of this Agreement which expressly survive
termination of this Agreement.  It is hereby agreed that, in addition to express
statements of survivability, all references in this Agreement to Seller’s or
Escrow Agent’s obligation to return the Deposit to Purchaser shall survive the
termination of this Agreement.

9.28. Construction.

As used herein, the words “include”, “including”, and similar terms shall be
construed as if followed by the phrase “without limitation”.

9.29. WAIVER OF CONSUMER RIGHTS – TEXAS DECEPTIVE TRADE PRACTICES ACT.
 Purchaser represents and warrants to Seller that Purchaser is a sophisticated
investor in real property, was not in a significantly disparate bargaining
position in connection with the negotiation and execution of this Agreement and
the transaction contemplated hereby, and that Purchaser is and has been
represented by legal counsel in connection with the execution and negotiation of
this Agreement and the transaction contemplated hereby.  Purchaser hereby waives
its rights under the Deceptive Trade Practices – Consumer Protection Act,
Section 17.41 et seq., Texas Business and Commerce








39

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Code, a law that gives consumers special rights and protections.  After
consultation with an attorney of its selection, Purchaser voluntarily consents
to this waiver.

11.30

No Third Party Beneficiary.  This Agreement is not intended to give or confer
any benefits, rights, privileges, claims, actions, or remedies to any person or
entity as a third party beneficiary.

11.31

Copy and Electronic Signature.  If the signature of Purchaser or Seller on this
Agreement is not an ink-on-paper original, but is a mechanical or electronic
reproduction (such as, including but not limited to, a photocopy, fax or pdf),
then, at Seller’s sole option, such reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an ink-on-paper original signature.




[Signature Pages Follow]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser and Seller have executed and delivered this
Agreement as of the date set forth above.

SELLER:

12830 HILLCREST ROAD INVESTORS LP

By:

Trumbull One Investors LLC

its general partner




By:

TPF Equity REIT Operating Partnership LP,

its sole member

By:

TPF Equity REIT Operating Partnership GP LLC, its general partner







By:

Name:

Title:




By:

Name:

Title:

PURCHASER:

HARTMAN XX LIMITED PARTNERSHIP,a Texas limited partnership

By:

Hartman XX REIT GP LLC,

a Texas limited liability company,

its sole general partner







By:

Name:  Allen R. Hartman

Title:     President











--------------------------------------------------------------------------------




An original, fully executed copy of this Agreement, together with the Deposit,
has been received by the Title Company this ___ day of March, 2015, and by
execution hereof the Title Company hereby covenants and agrees to be bound by
the terms of this Agreement and hereby covenants and agrees to enter into a
designation agreement, if required.

CHICAGO TITLE INSURANCE COMPANY

By:

Name:

Title:














--------------------------------------------------------------------------------




List of Exhibits

Exhibit 1.1.1

Legal Description

Exhibit 1.1.3

Inventory of Personal Property

Exhibit 1.1.6

Schedule of Leases and Security Deposits

Exhibit 3.1.2

Insurance Requirements

Exhibit 3.3

Schedule of Contracts and Equipment Leases

Exhibit 3.4

Form of Tenant Estoppel Certificate

Exhibit 4.4

Existing Leases for Which Purchaser is Responsible for Build-Out Costs and
Commissions

Exhibit 9.3.1

Form of Special Warranty Deed

Exhibit 9.3.2

Form of Bill of Sale

Exhibit 9.3.3

Form of Assignment and Assumption of Leases

Exhibit 9.3.4

Form of Assignment and Assumption of Contracts

Exhibit 9.3.5

Form of Assignment of Intangible Personal Property

Exhibit 9.3.7

Form of FIRPTA Certificate

Exhibit 9.8

Form of Notice to Utility Company

Exhibit 9.9

Notice to Tenants














--------------------------------------------------------------------------------




EXHIBIT 1.1.1

LEGAL DESCRIPTION

BEING Block A/7467, HILLCREST 635 ADDITION, an addition to the City of Dallas,
Dallas County, Texas, according to the Map or Plat thereof recorded in Volume
71021, Page 2073, Map Records, Dallas County, Texas and being out of the HIRAM
WILBURN SURVEY, Abstract No. 1568 and being more particularly described as
follows:




BEGINNING at a point for corner in the East right-of-way line of Hillcrest Road
with its intersection with the Southerly right-of-way line of Interstate Highway
635;




THENCE South 82 degrees 15 minutes 12 seconds East along the said southerly line
of Interstate Highway 635, 1136.34 feet to a point for corner;




THENCE South 17 degrees 29 minutes 31 seconds East, along the encroachment limit
line on the West side of White Rock Creek, 340.62 feet to a point for a corner
in the South line of City of Dallas Block No. 7467 and in the North line of City
of Dallas Block No. 7466;




THENCE North 89 degrees 00 minutes 00 seconds West, along the North line of City
of Dallas Block No. 7466, 1249.71 feet to a point for corner in the East
right-of-way line of Hillcrest Road said right-of-way being 60.00 feet in width;




THENCE North 00 degrees 09 minutes 18 seconds East, along said East line of
Hillcrest Road, 378.08 feet to a point for corner;




THENCE South 89 degrees 57 minutes 07 seconds East, continuing along the east
line of Hillcrest Road, 20.00 feet to a point for corner;




THENCE North 00 degrees 06 minutes 33 seconds East, continuing along the East
line of Hillcrest Road, 78.18 feet to the POINT OF BEGINNING and containing
463,313.34 square feet or 10.636 acres of land, more or less.




SAVE AND EXCEPT




BEING a 27,767 square feet tract of land situated in the HIRAM WILBURN SURVEY,
Abstract N0. 1568, Dallas County, Texas, and being in the City of Dallas Block
A/7467, and being part of Hillcrest 635 Addition, an addition to the City of
Dallas, as recorded in Volume 71021, Page 2073 of the Deed Records of Dallas
County, Texas (D.R.D.C.T.), and being part of a tract of land described in deed
to 12830 Hillcrest Road Investors LP, as recorded in Volume 2002182, Page 06417,
D.R.D.C.T., and being more particularly described as follows:




COMMENCING at the southeast corner of Block A/7467 of said Hillcrest 635
Addition, from which point a 1-inch found iron rod bears South 81 degrees 32
minutes 58 seconds West, a distance of 0.55 feet;




THENCE North 18 degrees 46 minutes 18 seconds West, along the east line of Block
A/7467 of said Hillcrest 635 Addition, a distance of 304.67 feet to a point for
corner on the new south right-of-way line of Interstate Highway 635 (a variable
width right-of-way), and also being a Denial of Access Line, said point also
being the point of curvature of a nontangent circular curve to the right having
a radius of 11,501.66 feet, whose chord bears North 85 degrees 36 minutes 38
seconds West, a distance of 2.25 feet;




THENCE in a Northwesterly direction, departing said east line and along said new
south right-of-way line and along said Denial of Access Line, and along said
curve through a central angle of 00 degrees 00 minutes 40 seconds, an arc
distance of 2.25 feet to a 1/2-inch set iron rod with yellow plastic cap stamped
"HALLF ASSOC INC." for the POINT OF BEGINNING, said point being the beginning of
a Denial of Access Line, said point also being the point of curvature of a
tangent circular curve to the right having a radius of 11,501.66 feet, whose
chord bears North 84 degrees 55 minutes 33 seconds West, a distance of 272.81
feet;




THENCE in a Northwesterly direction, continuing along said new south right of
way line and along said Denial of Access Line, and along said curve through a
central angle of 00 degrees 03 minutes 37 seconds, passing at an arc distance of
12.12 feet a 3-inch smooth Aluminum Disk set in concrete and stamped "ADL"
(hereafter referred to as "set A.D.") for the end of said Denial of Access Line,
and continuing along said new south right-of-way line, and along said curve
through a central angle of 00 degrees 30 minutes 31 seconds, passing at an arc
distance of 102.09 feet a set A.D. for the beginning of a Denial of Access Line,
and continuing along said new south right-of-way line and along said Denial of
Access Line, and along said curve through a total central angle of 01 degree 21
minutes 32 seconds, in all, a total arc distance of 272.81 feet to the point of
compound curvature, from which a found “X" cut in concrete bears South 24
degrees 32 minutes 54 seconds West, a distance of 0.13 feet, said point being on
a circular curve to the right having a radius of 2,500.00 feet, whose chord
bears North 80 degrees 50 minutes 53 seconds West, a distance of 296.38 feet;




THENCE in a Northwesterly direction, continuing along said new south right-of
way line and along said Denial of Access Line, and along said curve through a
central angle of 06 degrees 47 minutes 48 seconds, for an arc distance of 296.55
feet to a found "X" cut in concrete for the point of reverse curvature of a
circular curve to the left, having a radius of 2,500.00 feet, whose chord bears
North 80 degrees 17 minutes 33 seconds West, a distance of 282.47 feet;











--------------------------------------------------------------------------------




THENCE in a Northwesterly direction, continuing along said new south
right-of-way line and along said Denial of Access Line, and along said curve
through a central angle of 06 degrees 28 minutes 38 seconds, for an arc distance
of 282.62 feet to a point for corner;




THENCE North 83 degrees 08 minutes 09 seconds West, continuing along said new
south right-of-way line and along said Denial of Access Line, a distance of
73.96 feet to a found pk-nail for the point of curvature of a non-tangent
circular curve to the left having a radius of 2,850.29 feet, whose chord bears
North 84 degrees 18 minutes 21 seconds West, a distance of 116.47 feet;

THENCE in a Northwesterly direction, continuing along said new south
right-of-way line and along said Denial of Access Line, and along said curve
through a central angle of 02 degrees 20 minutes 29 seconds, for an arc distance
of 116.48 feet to a found pk-nail for corner;




THENCE North 85 degrees 28 minutes 37 seconds West, continuing along said new
south right-of-way line and along said Denial of Access Line, a distance of
75.20 feet to a found pk-nail for corner,




THENCE South 49 degrees 29 minutes 16 seconds West, continuing along said new
south right-of-way line and along said Denial of Access Line, a distance of
40.15 feet to a found A.D. for corner on the east right-of-way line of Hillcrest
Road (a 100 foot right-of-way), said point being the end of said Denial of
Access Line;




THENCE North 01 degree 07 minutes 29 seconds West, departing said new south
right-of-way line and along said east right-of-way line, a distance of 42.7l
feet to a found A.D. at the intersection of said east right-of-way line with the
existing south right-of-way line

Interstate Highway 635 (a variable width right-of-way);




THENCE South 83 degree 31 minutes 59 seconds East, departing said east
right-of-way line and along said existing south right-of-way line, a distance of
1,134.05 feet to a point for corner;




THENCE South 18 degree 46 minutes 18 seconds East, departing said existing south
right-of-way line, a distance of 36.03 feet to the POINT OF BEGINNING AND
CONTAINING 27,767 square feet or 0.6374 acre of land, more or less.




AND SAVE AND EXCEPT




BEING a 75 square foot tract of land situated in the HIRAM WILBURN SURVEY,
Abstract No. 1568, Dallas County, Texas, and being in the City of Dallas Block
A/7467, and being part of Hillcrest 635 Addition, an addition to the City of
Dallas, as recorded in Volume 71021, Page 2073 of the Deed Records of Dallas
County, Texas (D.R.D.C.T.), and being part of a tract of land described in deed
to 12830 Hillcrest Road Investors LP, as recorded in Volume 2002182, Page 06417,
D.R.D.C.T, and being more particularly described as follows:




COMMENCING at the southeast corner of Block A/7467 of said Hillcrest 635
Addition, from which point a 1-inch found iron rod bears South 81 degrees 32
minutes 58 seconds West, a distance of 0.55 feet;




THENCE North 18 degrees 46 minutes 18 seconds West, along the east line of Block
A/7467 of said Hillcrest 635 Addition, a distance of 304.67 feet to the POINT OF
BEGINNING on the new south right-of-way line of Interstate Highway 635 (a
variable width

right-of-way), said point also being the beginning of a Denial of Access Line,
said point also being the point of curvature of a non-tangent circular curve to
the right having a radius of 11,501.66 feet, whose chord bears North 85 degrees
36 minutes 38 seconds West, a distance of 2.25 feet;




THENCE in a Northwesterly direction, departing the east line of said Block
A/7467 and along said new south right-of-way line and along said Denial of
Access Line, and along said curve through a central angle of 00 degrees 00
minutes 40 seconds, and area distance of 2.25 feet to a 1/2-inch set iron rod
with yellow plastic cap stamped "HALFF ASSOC. INC." for corner and the end of
said Denial of Access Line;




2). THENCE North 18 degrees 46 minutes 18 seconds West, departing said new south
right-of-way line and said Denial of Access Line, a distance of 36.03 feet to a
point for corner on the existing south right-of-way line Interstate Highway 635
(a variable width right of way);




3). THENCE South 83 degrees 31 minutes 59 seconds East, along said existing
south right-of-way line, a distance of 2.29 feet to a point for the northeast
corner of Block A/7467 of said Hillcrest 635 Addition;




4). THENCE South 18 degrees 46 minutes 18 seconds East, departing said existing
south right-of-way line and along the east line of Block A/7467 of said
Hillcrest 635 Addition, a distance of 35.94 feet to the POINT OF BEGINNING AND
CONTAINING 75 square feet or 0.0017 acre of land, more or less.














--------------------------------------------------------------------------------




EXHIBIT 1.1.3

INVENTORY OF PERSONAL PROPERTY

[To be provided by Seller within 5 business days of the Effective Date]














--------------------------------------------------------------------------------




EXHIBIT 1.1.6

SCHEDULE OF LEASES AND SECURITY DEPOSITS

[psa2_2515ubshillcrest11002.gif] [psa2_2515ubshillcrest11002.gif]




[psa2_2515ubshillcrest11004.gif] [psa2_2515ubshillcrest11004.gif]




[psa2_2515ubshillcrest11006.gif] [psa2_2515ubshillcrest11006.gif]




[psa2_2515ubshillcrest11008.gif] [psa2_2515ubshillcrest11008.gif]




[psa2_2515ubshillcrest11010.gif] [psa2_2515ubshillcrest11010.gif]




[psa2_2515ubshillcrest11012.gif] [psa2_2515ubshillcrest11012.gif]














--------------------------------------------------------------------------------




EXHIBIT 3.1.2

INSURANCE REQUIREMENTS

I.

Prior to performing any Assessment activities, Purchaser and all Purchaser’s
consultants, engineers and any environmental consultant and any subcontractor
thereof (and any other agent, contractor or consultant of Purchaser performing
Assessment activities) shall have and maintain in forms and with companies
reasonably acceptable to Seller at least the following insurance coverage:

A.

Environmental Legal Liability Insurance

A policy of environmental legal liability insurance, having minimum limits of
Five Million Dollars ($5,000,000) per occurrence (or Each Pollution Incident
Loss) with a Five Million Dollar ($5,000,000) Policy aggregate, written on a
claims-made or occurrence basis, with a deductible no greater than One Hundred
Thousand Dollars ($100,000) per occurrence.  Consultant shall maintain
claims-made coverage in the above liability limits for at least two (2) years
after contract completion under the same terms and conditions.  Notwithstanding
the foregoing, in the event Purchaser wishes to conduct a phase II environmental
assessment or any intrusive testing, additional or increased coverage may be
required.

B.

[Intentionally Omitted]

C.

General Liability Insurance

1.

Standard Commercial General Liability policy form on an occurrence basis
including Premises/Operations Liability, Broad Form Contractual Liability,
Blanket Owner’s and Contractors Liability and Products/Completed Operations
Liability and the explosion, collapse and underground (xcu) exclusions
eliminated.

2.

Limits of Liability: One Million Dollars ($1,000,000) Per Occurrence and Two
Million Dollars ($2,000,000) Products Completed Operations and General
Aggregates.

D.

Automobile Liability Insurance

1.

Comprehensive Automobile form, including all Owned, Non-Owned and Hired
Vehicles.

2.

Limits of Liability: Bodily Injury, $1,000,000 each person, $1,000,000 any one
accident or loss.

3.

The policy shall include Insurance Services Office policy endorsement Form
MCS-90 or a similar endorsement providing coverage for environmental claims
should there be any transportation of pollutants








--------------------------------------------------------------------------------




E.

Umbrella Liability

Minimum amount of Five Million Dollars ($5,000,000) each occurrence and general
aggregate, providing excess coverage on a following form basis over the coverage
required by Subsections A., B. (except for Worker’s Compensation), C. and D.

II.

Additional Requirements

A.

Except where prohibited by law, all insurance policies except the Environmental
Legal Liability Policy, shall provide that the insurance companies waive the
rights of recovery or subrogation against the Seller, its agents, servants,
invitees, employees, affiliated companies, contractors, subcontractors, and
their insurers.

B.

Such insurance shall not be subject to cancellation except upon thirty (30) days
prior written notice to Seller.

C.

All insurance required hereunder shall be with such insurance companies as are
reasonably satisfactory and acceptable to Owner.  Prior to commencement of the
Assessment, Purchaser shall deliver to Seller for its inspection all insurance
certificates for coverage required hereunder or such other evidence of
compliance with the foregoing insurance requirements as is required by, and
satisfactory and acceptable to, Seller.

D.

Seller, its parent, subsidiaries, affiliates, investment advisors, property
managers or designees, and its and their officers, directors, and employees
shall be named as additional insured under the General Liability, Automobile
Liability and Umbrella Liability insurance policies required to be maintained by
Purchaser’s consultants and/or any subcontractor thereof.

E.

All Insurance coverage maintained by Purchaser and Purchaser’s consultants and
any subcontractor thereof shall be primary and not contributing with any
insurance maintained by Seller.














--------------------------------------------------------------------------------




EXHIBIT 3.3

SCHEDULE OF CONTRACTS AND EQUIPMENT LEASES




[psa2_2515ubshillcrest11014.gif] [psa2_2515ubshillcrest11014.gif]














--------------------------------------------------------------------------------




EXHIBIT 3.4

FORM OF TENANT ESTOPPEL CERTIFICATE

To:

Texas Capital Bank, National Association (Lender)

200 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attn:  Deb Purvin




and

Hartman XX Limited Partnership (Purchaser)

c/o Hartman Income REIT, Inc.

2000 Hillcroft, Suite 420

Houston, Texas 77057

Attn:  Julian Kwok, Acquisitions Manager




and

12830 Hillcrest Road Investors LP

c/o UBS Realty Investors LLC10 State House Square, 15th FloorHartford, CT
 06103-3604

Re:

Suite No. ____, 12830 Hillcrest Road, Dallas, Texas]

The undersigned, __________________________, a _____________________ (“Tenant”),
is the Tenant under that certain Lease dated _______________, executed by Tenant
and 12830 Hillcrest Road Investors LP or its predecessor in interest
(“Landlord”), [as amended by that certain First Amendment to Lease dated
__________,] [that certain Second Amendment to Lease dated _________,] [and that
certain Third Amendment to Lease dated ________] ([as amended, collectively,]
the “Lease”).  Pursuant to the Lease, Tenant leases a portion of that certain
property located at 12830 Hillcrest Road, Dallas, Texas (the “Premises”), and
more particularly described in the Lease (the “Property”).

Tenant hereby certifies as follows:

1.

The Lease is in full force and effect and has not been modified, supplemented or
amended, except as set forth in the introductory paragraph hereof.

2.

Tenant is in actual occupancy of the Premises under the Lease and Tenant has
accepted the same.  Landlord has performed all obligations under the Lease to be
performed by Landlord, including, without limitation, completion of all tenant
work required under the Lease and the making of any required payments or
contributions therefor.  Tenant is not entitled to any further payment or credit
for tenant work.

3.

The initial term of the Lease commenced _________________ and shall expire
______________.  Tenant has the following rights to renew or extend the term of
the Lease or to expand the Premises: ____________________________________.








Exhibit 3.4-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




4.

Tenant has not paid any rentals or other payments more than one (1) month in
advance, except as follows: _________________________ .

5.

Base Rent payable under the Lease is ____________.  Base Rent and additional
Rent have been paid through _________________.  There currently exists no
claims, defenses, rights of set-off or abatement to or against the obligations
of Tenant to pay Base Rent or Additional Rent or relating to any other term,
covenant or condition under the Lease.

6.

There are no concessions, bonuses, free months’ rent, rebates or other matters
affecting the rentals, except as follows:  ______________________________.

7.

No security or other deposit has been paid with respect to the Lease, except as
follows: __________________________________________

8.

Landlord is not currently in default under the Lease and there are no events or
conditions existing which, with or without notice or the lapse of time, or both,
could constitute a default of the Landlord under the Lease or entitle Tenant to
offsets or defenses against the prompt payment of rent, except as
follows:________________.  Tenant is not in default under any of the terms and
conditions of the lease nor is there now any fact or condition which, with
notice or lapse of time or both, will become such a default.

9.

Tenant has not assigned, transferred, mortgaged or otherwise encumbered its
interest under the lease, nor subleased any of the Premises nor permitted any
person or entity to use the Premises, except as follows:
 ___________________________________________________.

10.

Tenant has no rights of first refusal or options to purchase the property of
which the Premises is a part.

11.

Tenant is not the subject of any bankruptcy or other insolvency proceeding or
action.

12.

Tenant is a _____________________, duly organized, validly existing and in good
standing under the law of the State of _______________________.

13.

A copy of the Lease is attached hereto, and the Lease represents the entire
agreement between the parties with respect to Tenant’s right to use and occupy
the Premises.

[14.

Tenant and Landlord are also party to a storage lease with respect to unit
_____, the term of which expires _______________.  The rent payable under the
storage lease is $________, which has been paid through ____________.  Neither
Landlord nor Tenant is in default under the storage lease.  A copy of the
storage lease is attached hereto.]








Exhibit 3.4-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Tenant acknowledges that the parties to whom this certificate is addressed will
be relying upon this certificate in connection with their acquisition and/or
financing of the Property.

IN WITNESS WHEREOF, Tenant has caused this Tenant Estoppel Certificate to be
executed this day of ____________, 2015.

“TENANT”

,a







By:

Name:

Title:

















Exhibit 3.4-3

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 4.4

LEASES FOR WHICH PURCHASER IS RESPONSIBLE

FOR BUILD-OUT COSTS, LEASING COMMISSIONS AND ALL THIRD-PARTY COSTS

[psa2_2515ubshillcrest11016.gif] [psa2_2515ubshillcrest11016.gif]














Exhibit 4.4-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.3.1

SPECIAL WARRANTY DEED




STATE OF TEXAS

)

)COUNTY OF DALLAS

)

12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership (the
“Grantor”), whose address is c/o UBS Realty Investors LLC, 10 State House
Square, 15th Floor, Hartford, CT 06103-3604, for and in consideration of the sum
of Ten and No/100 Dollars ($10.00) paid to Grantor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
has, subject to the exceptions hereinafter set forth, GRANTED, SOLD, and
CONVEYED and does hereby GRANT, SELL, and CONVEY unto
_______________________________________, a ______________________________ (the
“Grantee”), whose address is ______________________________, certain land
located in Dallas County, Texas, and being more particularly described in
Exhibit A attached hereto and incorporated herein by reference, save and except,
and Grantor hereby reserves to itself, any and all of Grantor’s right, title and
interest of any nature whatsoever in and to all of the oil, gas, minerals,
royalties, bonuses, overriding royalties, production payments, and any and all
other oil, gas and mineral interests of whatever nature or character arising
therefrom or ancillary thereto, in, under and/or that may be produced from such
land, together with all privileges appertaining thereto; provided that Grantor
expressly waives all rights to enter on the surface of such land for any
purpose, including, without limitation, access, ingress, egress, mining,
drilling, exploring or developing the minerals; together with all improvements
located on such land (such land and improvements being collectively referred to
as the “Property”).

This conveyance is made and accepted subject to all matters set out in Exhibit B
attached hereto and incorporated herein by reference (the “Permitted
Exceptions”).

TO HAVE AND TO HOLD the Property, together with all rights and appurtenances
pertaining thereto, including all of Grantor’s right, title and interest in and
to adjoining streets, alleys and rights-of-way, unto Grantee and Grantee’s
successors, heirs, and assigns forever, subject to the Permitted Exceptions; and
Grantor does hereby bind itself and its successors and heirs to warrant and
forever defend the Property, subject to the Permitted Exceptions, unto Grantee
and Grantee’s successors, heirs, and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through, or under
Grantor, but not otherwise, for matters arising subsequent to the vesting of
title in Grantor.

Notwithstanding any provision to the contrary, Grantor makes no warranties of
any nature or kind, whether statutory, express or implied, with respect to the
physical condition of the Property (including without limitation any and all
improvements located thereon and/or comprising a part thereof), and Grantee by
its acceptance of this Deed








Exhibit 9.3.1-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




accepts the physical condition of the Property “AS IS, WHERE IS, WITH ALL
FAULTS.”

[Signature Page Follows]











Exhibit 9.3.1-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXECUTED as of the ____ day of __________, 2015.

12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership

By:

Trumbull One Investors LLC, a Delaware limited liability company, its general
partner




By:

TPF Equity REIT Operating Partnership LP, a Delaware limited partnership, its
sole member




By:

TPF Equity REIT Operating Partnership GP LLC, a Delaware limited liability
company, its general partner







By:

Name:

Title:




By:

Name:

Title:

STATE OF CONNECTICUT)

)

ssCOUNTY OF HARTFORD

)

On this _____ day of _________________, 2015, before me personally appeared
_______________________ who acknowledged himself/herself to be the
_______________of _______________________ and that he/she, being authorized so
to do, executed the foregoing instrument for the purposes therein contained as
his/her and its free act and deed, by signing the name of
_______________________ by himself/herself as _______________________.

IN WITNESS WHEREOF, I have hereunto set my hand

Notary Public




My Commission Expires














Exhibit 9.3.1-3

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




STATE OF CONNECTICUT)

)

ssCOUNTY OF HARTFORD

)

On this _____ day of _________________, 2015, before me personally appeared
_______________________ who acknowledged himself/herself to be the
_______________of _______________________ and that he/she, being authorized so
to do, executed the foregoing instrument for the purposes therein contained as
his/her and its free act and deed, by signing the name of
_______________________ by himself/herself as _______________________.

IN WITNESS WHEREOF, I have hereunto set my hand

Notary Public




My Commission Expires

















Exhibit 9.3.1-4

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.3.2

BILL OF SALE

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, 12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership
(the “Seller”), hereby conveys to ___________________________, a
___________________________ (the “Purchaser”), all of Seller’s right, title and
interest in and to those certain items of personal property described on
Exhibit A attached hereto and made a part hereof (the “Personal Property”)
relating to certain real property known as Commerce Plaza Hillcrest and located
at 12830 Hillcrest Road, Dallas, Texas.

The “Personal Property” expressly excludes the following:  (i) all items of
personal property owned by tenants, subtenants, independent contractors,
business invitees and utilities; and (ii) all cash on hand, checks, money
orders, prepaid postage in postage meters, accounts receivable and claims
arising prior to the Closing.  This Bill of Sale is given by Seller and accepted
by Purchaser with no warranties, express or implied.

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including but not limited to:  title; merchantability of the Personal Property
or its fitness for any particular purpose; the design or condition of the
Personal Property; the quality or capacity of the Personal Property; workmanship
or compliance of the Personal Property with the requirements of any law, rule,
specification or contract pertaining thereto; patent infringement or latent
defects.  Purchaser accepts the Personal Property on an “AS IS, WHERE IS” basis.

[Signature Page Follows]








Exhibit 9.3.2-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of ____________, 2015.

12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership

By:

Trumbull One Investors LLC, a Delaware limited liability company, its general
partner




By:

TPF Equity REIT Operating Partnership LP, a Delaware limited partnership, its
sole member




By:

TPF Equity REIT Operating Partnership GP LLC, a Delaware limited liability
company, its general partner







By:

Name:

Title:

















Exhibit 9.3.2-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.3.3

ASSIGNMENT AND ASSUMPTION OF LEASES

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, 12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership
(the “Assignor”), hereby assigns, transfers and delegates to
____________________________, a ____________________________ (the “Assignee”),
and Assignee hereby agrees to assume and accept the assignment and delegation of
all of Assignor’s right, title and interest, except for Assignor’s right to
collect delinquent rent, in and to the Landlord’s rights and obligations under
the leases and the security deposits relating to the property known as Commerce
Plaza Hillcrest and more particularly described on Exhibit A attached hereto.
 The leases and security deposits (“Leases”) are listed on Exhibit B attached
hereto.

By accepting this Assignment and Assumption of Leases (this “Assignment”) and by
its execution hereof, Assignee assumes the payment and performance of, and
agrees to pay, perform and discharge, all the debts, duties and obligations to
be paid, performed or discharged from and after the date hereof, by the
“landlord” or the “lessor” under the terms, covenants and conditions of the
Leases, including, without limitation, brokerage commissions and compliance with
the terms of the Leases and applicable laws relating to tenant improvements and
security deposits.

Subject to the limitation on liability in Section 11.16 of that certain Purchase
and Sale and Escrow Agreement dated March 12, 2015 between Assignor and
Assignee, which shall apply to and expressly limit Assignor’s indemnification
obligations hereunder, for a period of six (6) months from the date hereof
(“Survival Period”), Assignor shall indemnify Assignee against and hold Assignee
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ fees and arising out of the Assignor’s
failure to perform its obligations under the Leases to the extent arising before
the date hereof (except for obligations relating to the physical or
environmental condition of the Property which have been assumed by Assignee).
Assignee shall give written notice to Assignor of any claims for indemnification
hereunder within the Survival Period, and, if such notice is not given to
Assignor by Assignee within the Survival Period, Assignee’s right to seek
indemnification hereunder with respect to any such claims shall be of no further
force and effect.

Assignee shall indemnify Assignor against and hold Assignor harmless from any
and all cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees, originating or relating to the period on or after
the date hereof and arising out of the Assignee’s obligations under such Leases.

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.








Exhibit 9.3.3-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




This Assignment may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.

This Assignment is made subject, subordinate and inferior to the easements,
covenants and other matters and exceptions set forth on Exhibit C (the
“Permitted Exceptions”), attached hereto and made a part hereof for all
purposes.




[Signature Page Follows]








Exhibit 9.3.3-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Leases effective as of this ____ day of ___________________, 2015.

ASSIGNOR:

12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership

By:

Trumbull One Investors LLC, a Delaware limited liability company, its general
partner




By:

TPF Equity REIT Operating Partnership LP, a Delaware limited partnership, its
sole member




By:

TPF Equity REIT Operating Partnership GP LLC, a Delaware limited liability
company, its general partner







By:

Name:

Title:




ASSIGNEE:

__________________________________,a _________________________________

By:

Name:

Title:














Exhibit 9.3.3-3

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.3.4

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

In consideration of One Dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, 12830 HILLCREST ROAD
INVESTORS LP, a Delaware limited partnership (the “Assignor”), hereby assigns to
and delegates _______________________________________________________, a
_______________________ (the “Assignee”), with an office and place of business
at _________________________________, and Assignee hereby assumes and accepts
the assignment and delegation of all of Assignor’s right, title and interest in
and to the contracts, licenses, agreements and equipment leases (the
“Contracts”) described on Exhibit A attached hereto relating to certain real
property known as Commerce Plaza Hillcrest and located at 12830 Hillcrest Road,
Dallas, Texas, and Assignee hereby accepts such assignment.

Assignee hereby agrees to indemnify Assignor against and hold Assignor harmless
from any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys’ fees, originating on or after the date of
closing and arising out of the Assignee’s obligations under the Contracts
described in Exhibit A.

Assignor hereby agrees to indemnify Assignee against and hold Assignee harmless
from any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys’ fees, originating before the date of closing
and arising out of the Assignor’s obligations under the Contracts described in
Exhibit A.

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.

This Assignment may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.

[Signature Page Follows]








Exhibit 9.3.4-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Contracts effective as of this ____ day of ___________________,
2015.

ASSIGNOR:

12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership

By:

Trumbull One Investors LLC, a Delaware limited liability company, its general
partner




By:

TPF Equity REIT Operating Partnership LP, a Delaware limited partnership, its
sole member




By:

TPF Equity REIT Operating Partnership GP LLC, a Delaware limited liability
company, its general partner







By:

Name:

Title:




ASSIGNEE:

_____________________________________,a ____________________________________

By:

Name:

Title:














Exhibit 9.3.4-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.3.5

ASSIGNMENT OF INTANGIBLE PERSONAL PROPERTY

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, 12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership
(the “Assignor”), hereby assigns, transfers and sets over unto
____________________________, a ________________________ (the “Assignee”), to
the extent assignable without the consent of third parties, all of Assignor’s
right, title and interest, if any, in and to all trademarks, trade names
(including the name “Commerce Plaza Hillcrest”, it being understood that
Assignor has not registered any property rights in such name), domain names,
permits, approvals, entitlements and other intangible property (including the
telephone number for the Property) used solely in connection with certain real
property known as Commerce Plaza Hillcrest and located at 12830 Hillcrest Road,
Dallas, Texas (the “Property”), including, without limitation, all of Assignor’s
right, title and interest in any and all transferable, unexpired warranties and
guaranties relating to the Property (collectively, the “Intangible Personal
Property”).  

Assignor has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Intangible Personal
Property, including, but not limited to, Assignor’s rights, titles or interests
in the Intangible Personal Property. Assignee accepts the Intangible Personal
Property on an “AS IS, WHERE IS” basis.

[Signature Page Follows]








Exhibit 9.3.5-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor has caused this Assignment of Intangible Personal
Property to be executed as of this ___ day of ________________, 2015.

12830 HILLCREST ROAD INVESTORS LP, a Delaware limited partnership

By:

Trumbull One Investors LLC, a Delaware limited liability company, its general
partner




By:

TPF Equity REIT Operating Partnership LP, a Delaware limited partnership, its
sole member




By:

TPF Equity REIT Operating Partnership GP LLC, a Delaware limited liability
company, its general partner







By:

Name:

Title:














Exhibit 9.3.5-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.3.7

CERTIFICATE PURSUANT TO FOREIGN INVESTMENTAND REAL PROPERTY TAX ACT

TPF EQUITY REIT OPERATING PARTNERSHIP LP, a Delaware limited partnership
(“Member”), is the sole owner of the general partner of 12830 HILLCREST ROAD
INVESTORS LP, a Delaware limited partnership (“Seller”).  Seller, a disregarded
entity for U.S. tax purposes, is the transferor of certain real property more
particularly described on Exhibit A attached hereto.

Section 1445 of the Internal Revenue Code of 1986 (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.  For U.S. tax purposes (including Section 1445 of the
Code), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity.  To inform the transferee that withholding of tax
will not be required in connection with the disposition of the Property pursuant
to that certain Purchase and Sale and Escrow Agreement between
_________________________________, a ________________ of [Address]
(“Purchaser”), and Seller, the undersigned certifies the following on behalf of
Member:

(1)

Member is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;

(2)

Member is not a disregarded entity as defined in Code §1.1445-2(b)(2)(iii),

(3)

Member’s U.S. employer identification number is 26-1963214, and

(4)

Member’s address is: 10 State House Square, 15th Floor, Hartford, CT 06103-3604.

This Certificate may be disclosed to the Internal Revenue Service and any false
statement contained herein could be punished by fine, imprisonment, or both.











Exhibit 9.3.7-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Under penalties of perjury I declare that I have examined this Certificate and,
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Member.

TPF Equity REIT Operating Partnership LP, a Delaware limited partnership




By:

TPF Equity REIT Operating Partnership GP LLC, a Delaware limited liability
company, its general partner







By:

Name:

Title:

















Exhibit 9.3.7-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.8

NOTICE TO UTILITY COMPANY

_________________, 2015

RE:

Commerce Plaza Hillcrest12830 Hillcrest Road, Dallas, Texas

You are hereby notified and advised that ____________________________________, a
___________________________ (“Purchaser”), has purchased and acquired from 12830
HILLCREST ROAD INVESTORS LP, a Delaware limited partnership, all right, title
and interest in and to Commerce Plaza Hillcrest (“Property”).

In accordance with the foregoing, you are hereby notified that all future
invoices, bills, correspondence, and notices relating to the Property, should be
delivered to Purchaser at the following address:  [Fill in Address].

[Upon final payment of the utility bills, please cancel any bonds in place and
return the originals to Steven Miele at 10 State House Square, 15th Floor,
Hartford, CT 06103-3604.]

Very truly yours,

CUSHMAN & WAKEFIELD

By:

Name:

Title:

Address:

1717 McKinney Avenue, Suite 900, Dallas, Texas, 75201











Exhibit 9.8-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




_____________________________________,a ____________________________________

By:

Name:

Title:

Address:

___________________________________

___________________________________

Attention:  __________________________














Exhibit 9.8-2

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




EXHIBIT 9.9

NOTICE TO TENANTS

_____________, 2015

Re:

Notice of Change of Ownership of

Commerce Plaza Hillcrest, 12830 Hillcrest Road, Dallas, Texas

Ladies and Gentlemen:

You are hereby notified as follows:

1.

That as of the date hereof, 12830 HILLCREST ROAD INVESTORS LP, a Delaware
limited partnership, has transferred, sold, assigned, and conveyed all of its
interest in and to the above-described property, (the “Property”) to
_________________________________________, a _______________________ (the “New
Owner”).

2.

Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:

[Name of Property]

[Attn:_______________ (Telephone #: ___________)]

[Street Address]

[City, State & Zip]

3.

The New Owner shall be responsible for holding your security deposit in
accordance with the terms of your lease.

[REMAINDER OF PAGE INTENTIONALLY BLANK]











Exhibit 9.9-1

 DAL:0590722/00075:2361764v4

--------------------------------------------------------------------------------




Sincerely,




CUSHMAN & WAKEFIELD




By:

Name:

Title:

Date:




_____________________________________,a ____________________________________

By:

Name:

Title:

Date:











Exhibit 9.9-2

 DAL:0590722/00075:2361764v4